EXHIBIT 10.83

EXECUTION COPY

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

dated as of

August 18, 2005

Among

USEC INC.,
And

UNITED STATES ENRICHMENT CORPORATION,
as joint and several co-borrowers,

THE LENDERS PARTY HERETO FROM TIME TO TIME,

JPMORGAN CHASE BANK, N.A.,
as Administrative and Collateral Agent,

J.P. MORGAN SECURITIES, INC.,
MERRILL LYNCH CAPITAL, A DIVISION OF MERRILL LYNCH BUSINESS FINANCIAL SERVICES
INC., and
GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Joint Book Managers and Joint Lead Arrangers,

MERRILL LYNCH CAPITAL, A DIVISION OF MERRILL LYNCH BUSINESS FINANCIAL SERVICES
INC., and
GOLDMAN SACHS CREDIT PARTNERS L.P.
as Co-Syndication Agents,

GMAC COMMERCIAL FINANCE LLC and
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents, and

CIT CAPITAL SECURITIES, LLC
as Co-Agent

1

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT dated as of August 18, 2005,
among USEC INC., a Delaware corporation, and UNITED STATES ENRICHMENT
CORPORATION, a Delaware corporation, the LENDERS party hereto from time to time,
JPMORGAN CHASE BANK, N.A., as Administrative and Collateral Agent, J.P. MORGAN
SECURITIES, INC., MERRILL LYNCH CAPITAL, a division of MERRILL LYNCH BUSINESS
FINANCIAL SERVICES INC., and GOLDMAN SACHS CREDIT PARTNERS L.P., as Joint Book
Managers and Joint Lead Arrangers, MERRILL LYNCH CAPITAL, a division of MERRILL
LYNCH BUSINESS FINANCIAL SERVICES INC., and GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Co-Syndication Agents, GMAC COMMERCIAL FINANCE LLC and WACHOVIA BANK,
NATIONAL ASSOCIATION, as Co-Documentation Agents, and CIT CAPITAL SECURITIES,
LLC, as Co-Agent.

RECITALS:

WHEREAS, United States Enrichment Corporation, a wholly owned subsidiary of USEC
Inc., is party to that certain Revolving Credit Agreement dated as of
September 27, 2002, as amended (the “Existing Credit Agreement”) among United
States Enrichment Corporation, as “Borrower”, each of the financial institutions
party thereto as “Lenders” thereunder (the “Existing Lenders”), JPMorgan Chase
Bank, N.A., as “Administrative Agent” thereunder, and the other financial
institutions named therein as “agents” thereunder; and

WHEREAS, USEC Inc. and its direct and indirect subsidiaries NAC Holding Inc., a
Delaware corporation, and NAC International, Inc., a Delaware corporation, are
guarantors (collectively, the “Existing Guarantors”) of the obligations of
United States Enrichment Corporation under the Existing Credit Agreement; and

WHEREAS, USEC Inc. and United States Enrichment Corporation desire to amend and
restate the Existing Credit Agreement in its entirety, to, among other things,
increase the aggregate amount of the Commitments (as defined in the Existing
Credit Agreement) and provide for USEC Inc. and United States Enrichment
Corporation to be joint and several co-borrowers; and

WHEREAS, USEC Inc., United States Enrichment Corporation and the other Existing
Guarantors are members of a consolidated group of companies engaged in similar
or related businesses and will derive benefits from the extensions of credit
under this Agreement; and

WHEREAS, upon the terms and subject to the conditions set forth herein, the
Lenders are willing to make loans and advances to, and the Issuing Bank is
willing to issue Letters of Credit for the benefit of, the Borrowers under this
Agreement.

NOW, THEREFORE, the Borrowers, the Lenders and the Administrative Agent hereby
agree that the Existing Credit Agreement be, and it hereby is, amended and
restated in its entirety by this Agreement, and the Borrowers, the Lenders and
the Administrative Agent hereby further agree as follows:

ARTICLE I.

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative and collateral agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means this Amended and Restated Revolving Credit Agreement, together
with all Exhibits and Schedules hereto, as the same may from time to time be
amended, modified, supplemented or restated in accordance with the terms hereof.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 0.50%. Any change in the Alternate Base Rate due
to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

“Applicable Commitment Rate” means with respect to the Revolving Credit
Commitment Fee accruing on any day,

(a) if such day occurs prior to January 1, 2006, 0.500% per annum; and

(b) if such day occurs on or after January 1, 2006,

the percentage rate per annum set forth below that corresponds to the Percent
Utilization, as determined by the Administrative Agent, for the fiscal quarter
most recently ended commencing with the fiscal quarter ended December 31, 2005;
provided that the rate shall not change until the first Business Day after the
end of such fiscal quarter; provided further that during the continuance of an
Event of Default, the Applicable Commitment Rate shall be determined for the
period from and including the date from which such Event of Default shall have
occurred, but excluding the date upon which such Event of Default is cured or
waived, as if the applicable Percent Utilization was less than 50%.

         
Percent Utilization
  Revolving Credit
Commitment Fee
 
       
 
       
Greater than or equal to 50%
    0.375 %
 
       
 
       
Less than 50%
    0.500 %
 
       

“Applicable Margin” means with respect to interest accruing on any day in
respect of any ABR Loan or Eurodollar Loan,

(a) if such day occurs on or after the Effective Date and prior to the date that
is three (3) Business Days after the date of delivery of the Borrowing Base
Certificate referred to in clause (b) below, (i) with respect to Loans that are
Eurodollar Loans, 2.00% and (ii) with respect to Loans that are ABR Loans,
0.25%; and

(b) if such day occurs on or after the date that is three (3) Business Days
after the date upon which the Borrowers shall have delivered to the
Administrative Agent the Borrowing Base Certificate for the fiscal month ended
December 31, 2005 pursuant to Section 5.01(g),

the percentage set forth below that corresponds to the Trailing Average
Collateral Availability, as determined by the Administrative Agent, for the
fiscal quarter most recently ended prior to such day for which a Borrowing Base
Certificate required pursuant to Section 5.01(g) hereof shall have been
delivered to the Administrative Agent; provided that the percentage shall not
change until three (3) Business Days after the receipt of such Borrowing Base
Certificate for the last month of the applicable fiscal quarter; provided
further that if the Borrowers shall fail to timely deliver such Borrowing Base
Certificate for any such fiscal month or during the continuance of an Event of
Default, then the Applicable Margin with respect to ABR Loans and Eurodollar
Loans shall be determined for the period (i) from and including the date three
(3) Business Days after the date upon which such Borrowing Base Certificate was
required to be delivered to but excluding the date upon which a Borrowing Base
Certificate complying with Section 5.01(g) is delivered or (ii) from and
including the date from which such Event of Default shall have occurred but
excluding the date upon which such Event of Default is cured or waived as if the
applicable Trailing Average Collateral Availability was less than $75,000,000.

2

                 
Trailing Average
Collateral Availability
  Applicable Margin
for ABR Loans   Applicable Margin
for Eurodollar
Loans
 
               
 
               
Less than $75,000,000
    0.75 %     2.50 %
 
               
 
               
Greater than or equal
to $75,000,000 but less
than $100,000,000
 

0.50%  

2.25%
 
               
 
               
Greater than or equal to
$100,000,000
 
0.25%  
2.00%
 
               

To the extent that a change in the Applicable Margin occurs during the pendency
of an Interest Period for an existing Eurodollar Loan, the Applicable Margin
shall remain the same for the remainder of the Interest Period for such existing
Eurodollar Loan.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

“Approved Capital Expenditure Program” means any capital expenditure program
receiving all necessary internal Holdings’ approvals, including approval by
Holdings’ board of directors, if applicable, and includes, without limitation,
the American Centrifuge project.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“ASTM” means the American Society for Testing and Materials.

“Availability” means, at any time, the difference between (a) the lesser at such
time of (i) the aggregate Commitments of all Lenders and (ii) the Borrowing
Base, and (b) the sum at such time of (i) the unpaid principal balance of the
Loans and all accrued interest, fees and expenses plus (ii) the LC Exposure plus
(iii) the Senior Note Reserve.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Availability Reserves” means, as of any date of determination, such reserves in
amounts as the Administrative Agent may from time to time establish and revise
(upward or downward) in its Permitted Discretion upon reasonable prior notice to
the Credit Parties: (a) to reflect events, conditions, contingencies or risks
which, as reasonably determined by the Administrative Agent, do, or reasonably
would be expected to, materially adversely affect either (i) the Collateral or
its value or (ii) the security interests and other rights of the Administrative
Agent or any Lender in the Collateral (including the enforceability, perfection
and priority thereof), (b) to reflect the Administrative Agent’s reasonable
belief that any collateral report or financial information furnished by or on
behalf of the Borrowers is or may have been incomplete, inaccurate or misleading
in any material respect, (c) in respect of any state of facts which the
Administrative Agent reasonably determines in good faith constitutes a Default
or (d) to reflect any Derivative Obligations.

“Available Liquidity” means, at any time, the sum, without duplication, of (a)
Availability at such time, plus (b) the aggregate amount of unrestricted cash of
the Credit Parties in which the Administrative Agent has a first priority Lien
and which is on deposit in deposit accounts maintained with the Administrative
Agent or deposit accounts subject to account control agreements satisfactory to
the Administrative Agent in its Permitted Discretion as of the last day of the
month (or more recent date) set forth in the most recent Available Liquidity
Certificate delivered by the Borrowers to the Administrative Agent pursuant to
Section 5.01(h) hereof, plus (c) the aggregate amount of Permitted Investments
of the Credit Parties not subject to any other Liens in which the Administrative
Agent has a first priority Lien pursuant to account control agreements
satisfactory to the Administrative Agent in its Permitted Discretion as of the
last day of the month (or more recent date) set forth in the most recent
Available Liquidity Certificate delivered by the Borrowers to the Administrative
Agent pursuant to Section 5.01(h) hereof.

“Available Liquidity Certificate” has the meaning assigned to such term in
Section 5.01(h) hereof.

“Banking Service Obligations” means any and all obligations of the Credit
Parties (whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired), in connection with treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, overdraft credit, return items and interstate depository network
services) provided to any Credit Party by the Administrative Agent, any Lender
or any of their respective Affiliates.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrowers” means Holdings and Enrichment, as joint and several co-borrowers;
and “Borrower” means either of them individually.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

“Borrowing Base” means an amount equal to the sum of:

(a) up to eighty-five percent (85%) of the remainder of (i) the Net Amount of
Eligible Receivables minus (ii) the Borrowing Base Reserves (Receivables)

Plus

(b) the lesser of:

(i) up to eighty-five percent (85%) of the remainder of (A) the net orderly
liquidation value of Eligible Inventory minus (B) the Borrowing Base Reserves
(Inventory); and

(ii) up to sixty-five percent (65%) of the remainder of (A) the Net Amount of
Eligible Inventory minus (B) the Borrowing Base Reserves (Inventory); and

(iii) $325,000,000

Minus



  (c)   the Availability Reserves.

The Borrowing Base will be computed monthly or more often as may be requested by
the Administrative Agent in its Permitted Discretion upon reasonable prior
notice to the Credit Parties.

The “net orderly liquidation value” of Eligible Inventory as of the Effective
Date was established pursuant to an April 2005 appraisal prepared by DoveBid and
submitted to the Administrative Agent (the “2005 Appraisal”), which 2005
Appraisal, among other things, sets forth a net liquidation percentage used in
determining the net orderly liquidation value of Eligible Inventory. Until such
time as another appraisal of inventory shall be conducted at the request of the
Administrative Agent in accordance with Section 5.04, the net orderly
liquidation value of Eligible Inventory shall be determined based on the net
liquidation percentage set forth in the 2005 Appraisal. Thereafter, the net
orderly liquidation value of Eligible Inventory shall be determined based on the
net liquidation percentage set forth in the most recent inventory appraisal
conducted in accordance with Section 5.04.

“Borrowing Base Certificate” has the meaning assigned to such term in
Section 5.01(g) hereof.

“Borrowing Base Reserves (Inventory)”means, as of any date of determination,
such reserves in amounts as the Administrative Agent may from time to time
establish and revise (upward or downward) in its Permitted Discretion upon
reasonable prior notice to the Credit Parties to reflect, among other things:
(a) potential material adverse landlord claims resulting from the absence of
landlord waivers, environmental costs, rent, the cost of tails disposition not
otherwise covered by surety bonds or Letters of Credit and estimated DOE Lease
Turnover Obligations, (b) potential shortfalls in inventory of (i) natural
uranium meeting applicable ASTM specifications needed to meet the Credit
Parties’ obligations to Customers and/or (ii) enriched uranium meeting
applicable ASTM specifications needed to meet the Credit Parties’ obligations to
Customers, (c) potential mark-to-market costs, (d) inventory subject to other
liens and (e) variances between estimated and physical amounts of inventory;
provided that, upon the Administrative Agent’s receipt of a letter agreement or
other writing from the DOE in form and substance satisfactory to the
Administrative Agent in its Permitted Discretion granting the Administrative
Agent rights to access and dispose of collateral on the premises leased from the
DOE by the Borrowers, the Administrative Agent shall no longer require a reserve
for estimated DOE Lease Turnover Obligations.

“Borrowing Base Reserves (Receivables)” means, as of any date of determination,
such reserves in amounts as the Administrative Agent may from time to time
establish and revise (upward or downward) in its Permitted Discretion to
reflect, among other things: (a) foreign credit Receivable insurance premiums,
Customer and country limitations and related items which may include, among
other things, the overall policy limit, (b) a percentage (in no event greater
than fifty percent (50%)) of the potential Customer offsets for inventory of
Customers held by the Credit Parties as determined by the Administrative Agent
in its Permitted Discretion, which shall initially be at the percentage
indicated in the opening Borrowing Base Certificate delivered pursuant to
Section 4.01(j)(ii), (c) potential damages of Customers claimed under their
supply contracts with the Credit Parties, (d) changes in the rated credit status
of Customers, and (e) Receivables dilution in the event dilution exceeds five
percent (5%) of the total amount of Receivables at such time as shown in
periodic field examinations.

“Borrowing Request” means a request by the Borrowers for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Expenditures” shall mean all expenditures for the acquisition or
leasing (pursuant to a capital lease) of assets or additions to equipment
(including replacements, capitalized repairs and improvements) which should be
capitalized under GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Interest Expense” means with respect to Holdings and its Subsidiaries for
any period, Interest Expense for such period less all non-cash items
constituting Interest Expense during such period (including amortization of debt
discounts and payments of interest on Indebtedness by issuance of Indebtedness).

“Casualty Event” shall mean, with respect to any property of Holdings or its
Subsidiaries, any loss of title with respect to such property or any loss or
damage to or destruction of, or any condemnation or other taking (including by
any Governmental Authority) of, such property or any interruption of the
business of Holdings or any Subsidiary which is covered by business interruption
insurance.

“Change in Control” means (i) any person (as such term is defined in
Section 13(d)(3) of the Securities Exchange Act of 1934 as amended (the
“Exchange Act”)) or group of related persons, together with affiliates thereof,
becomes the “beneficial owner” (as such term is defined in Rule 13d-3 and
Rule 13d-5 under the Exchange Act), directly or indirectly, of more than 30% of
the Equity Interests with voting power of Holdings; or (ii) Holdings shall cease
to own 100% of the Equity Interests of Enrichment.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.13(b), by any lending office of such Lender or Issuing
Bank or by such Lender’s or the Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means the property and assets of the Credit Parties on which Liens
are granted or purported to be granted pursuant to any Financing Document.

“Collateral Availability” means at any time the remainder of (a) the Borrowing
Base minus (b) the sum of (i) the unpaid principal balance of the Loans and all
accrued interest, fees and expenses plus (ii) the LC Exposure plus (iii) the
Senior Note Reserve.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.07 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders’ Commitments is $400,000,000. Effective upon the
assignment of an interest pursuant to Section 9.04, Schedule 2.01 may be amended
by the Administrative Agent to reflect such assignment.

“Compliance Certificate” has the meaning assigned to such term in
Section 5.01(d) hereof.

“Consolidated EBITDA” means for any period, with respect to Holdings and its
Subsidiaries, the sum of (a) Net Income, plus (b) Interest Expense, plus
(c) income tax expense, plus (d) depreciation of assets, plus (e) amortization
of intangible assets, plus (f) the write-down of intangible assets that consist
of goodwill, plus (g) all cash and non-cash extraordinary expenses or
non-operating expenses and losses (provided that all such cash items added back
to Net Income pursuant to this clause (g) shall not exceed $10,000,000 for any
twelve-month period except that during the twelve-month period in which the
Borrowers cease enrichment operations at the Paducah facility in connection with
the transfer of operations to the new American Centrifuge facility, all such
cash items added back to Net Income pursuant to this clause (g) shall not exceed
$17,500,000), plus (h) non-recurring cash fees, costs and expenses incurred and
paid by Holdings and its Subsidiaries in connection with the preparation,
negotiation and execution of this Agreement, the arrangement and syndication of
the Loans and related Transactions minus (i) all cash and non-cash extraordinary
or non-operating income and gains, in each case as such items are used in the
computation of Holdings’ and its Subsidiaries’ Net Income for such period
computed in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Parties” means the Borrowers and the Guarantors collectively; and
“Credit Party” means any of them individually.

“Customer” means and includes the account debtor or obligor with respect to any
Receivable.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Derivative Obligations” means every obligation of a Person under any forward
contract, futures contract, swap, option or other financing agreement or
arrangement (including caps, floors, collars and similar agreements), the value
of which is dependent upon interest rates, currency or exchange rates or
valuations.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedules 3.05 and 3.08.

“DOE Agreement” means that certain Agreement dated June 17, 2002 between
Holdings and the DOE as attached to Holdings’ Form 8-K filed with the Securities
and Exchange Commission on June 21, 2002 (as the same may from time to time be
amended, modified, supplemented or restated in accordance with its terms).

“DOE” means the United States Department of Energy.

“DOE Collateral” means uranium feed collateral, the Receivables arising from the
sale thereof, all contracts and agreements for the sale thereof, books and
records related thereto and all proceeds thereof, which are subject to Liens in
favor of the DOE pursuant to the DOE Security Agreement. The Credit Parties
shall cause all inventory constituting DOE Collateral to be maintained in
specifically designated cylinders and physically separated from Eligible
Inventory, and shall maintain separate written or electronic records identifying
all Receivables constituting DOE Collateral.

“DOE Lease Turnover Obligations” means the future lease turnover obligations of
the Credit Parties to the DOE under the Credit Parties’ leases with the DOE of
the Paducah and Portsmouth gaseous diffusion plants. The estimated DOE Lease
Turnover Obligations as of the Effective Date total $57,800,000.

“DOE Security Agreement” means that certain Security Agreement dated as of
February 2, 2005 by Holdings and Enrichment in favor of the DOE (as the same may
be modified, amended, supplemented, renewed or restated from time to time).

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any direct or indirect Subsidiary that is not a
Foreign Subsidiary.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) a
commercial bank organized under the laws of the United States, or any State
thereof, and having total assets in excess of $1,000,000,000; (d) a savings and
loan association or savings bank organized under the laws of the United States,
or any State thereof, and having total assets in excess of $1,000,000,000; (e) a
finance company, insurance company or other financial institution or fund
(whether a corporation, partnership, trust or other entity) that is engaged in
making, purchasing or otherwise investing in commercial loans in the ordinary
course of its business and having total assets in excess of $1,000,000,000; and
(f) any other Person approved by the Administrative Agent and the Borrowers
(provided that no approval of the Borrowers shall be required if an Event of
Default has occurred and is continuing); provided that none of the Credit
Parties or any of their Affiliates shall qualify as an Eligible Assignee under
this definition.

“Eligible Inventory” means inventory of the Credit Parties comprised solely of
raw materials in the form of Natural Commercial Grade UF6 meeting ASTM C
787-03e2 (or any revision or replacement thereof) and finished goods in the form
of the SWU Component of Enriched Commercial Grade UF6 (ECGU) meeting ASTM C
996-04e1 (or any revision or replacement thereof) (and specifically excluding
work in process, packaging, stores, supplies and capitalization costs) which is
not obsolete, slow-moving, contaminated or otherwise unmerchantable; provided,
however, that Eligible Inventory shall in no event include inventory (including
components of finished goods) which:

(a) is on consignment, is not in conformity with the representations and
warranties made by the Credit Parties under the Financing Documents or is not
located at one of the addresses for locations of Collateral set forth on Annex C
to the Security Agreement and with respect to which the Administrative Agent has
not been granted and has not perfected a valid, first priority security
interest; except that landlord waivers shall not be required from the DOE;

(b) is in transit other than between locations owned, leased or otherwise
controlled by the Credit Parties or to Fabricators with respect to which the
Administrative Agent has received an appropriate processor’s agreement in form
and substance satisfactory to the Administrative Agent or between locations
listed on Annex C of the Security Agreement;

(c) has been returned or rejected by a Customer;

(d) is owned by a Customer of any Credit Party or other third parties in the
Credit Parties’ systems of accounts;

(e) consists of highly-enriched uranium (HEU) also referred to as weapons grade;

(f) is sold under a licensed trademark, if the Administrative Agent has not
received a licensor waiver letter, in form and substance satisfactory to the
Administrative Agent, duly executed by the licensor, with respect to the rights
of the Administrative Agent to use the trademark to sell or otherwise dispose of
such inventory; or

(g) constitutes part of the DOE Collateral; or

(h) is otherwise not acceptable to the Administrative Agent in its Permitted
Discretion upon reasonable prior notice to the Credit Parties.

Standards of eligibility may be fixed and revised from time to time by the
Administrative Agent in its Permitted Discretion upon reasonable prior notice to
the Credit Parties. In determining eligibility, the Administrative Agent may,
but need not, rely on reports and schedules furnished by the Credit Parties, but
reliance by the Administrative Agent thereon from time to time shall not be
deemed to limit the right of the Administrative Agent to revise standards of
eligibility at any time as to both present and future inventory of the Credit
Parties. Notwithstanding anything to the contrary set forth herein, no inventory
of a Guarantor shall be included as “Eligible Inventory” unless and until the
Administrative Agent shall have completed and shall be satisfied, in its
Permitted Discretion, with the results of, an initial field examination and
inventory appraisal with respect to the inventory of such Guarantor, as the
Administrative Agent deems appropriate in its Permitted Discretion.

“Eligible Receivables” means Receivables created by the Credit Parties in the
ordinary course of business arising out of the sale of goods or rendition of
services by the Credit Parties; provided that Receivables which constitute part
of the DOE Collateral shall not constitute Eligible Receivables and Receivables
which the Administrative Agent in its Permitted Discretion upon reasonable prior
notice to the Credit Parties has determined are not acceptable shall not
constitute Eligible Receivables; and provided further that a Receivable shall in
no event be deemed to be an Eligible Receivable unless:

(a) all payments due on the Receivable have been invoiced and the underlying
goods either delivered or credited to the Customer’s account with the Credit
Parties or with a Fabricator with, if applicable (e.g., in the case of a sale of
the SWU component of enriched uranium), a related debit to the Customer’s feed
account with the Credit Parties, as the case may be;

(b) the payment due on the Receivable, if it is owing from one of the Customers
identified on Schedule 1.01 hereto (which schedule may be amended from time to
time by the Borrowers with the consent of the Administrative Agent and the
Required Lenders), is not more than 120 days past the invoice date or thirty
(30) days past the due date or, in all other cases, is not more than ninety
(90) days past the invoice date;

(c) the payments due on more than 50% of all Receivables from the same Customer
are less than ninety (90) days past the invoice date, or in the case of a
Customer identified on Schedule 1.01, 120 days past the invoice date or thirty
(30) days past the due date;

(d) the Receivable arose from a completed and bona fide transaction (and with
respect to a sale of goods, a transaction in which title has passed to the
Customer) which requires no further act out of the ordinary course of business
on the part of the Credit Parties in order to cause such Receivable to be
payable in full by the Customer;

(e) the Receivable is in full conformity with the representations and warranties
made by the Credit Parties to the Administrative Agent and the Lenders with
respect thereto and is free and clear of all security interests and Liens of any
nature whatsoever other than any security interest created pursuant to the
Security Agreement or permitted by Section 6.02 hereof;

(f) the Receivable constitutes an “account” or “chattel paper” within the
meaning of the Uniform Commercial Code of the state in which the applicable
Credit Party is located and is not evidenced by promissory notes, warrants or
other instruments;

(g) the Customer has not asserted that the Receivable, and/or the applicable
Credit Party is not aware that the Receivable, arises out of a bill and hold,
consignment or progress billing arrangement or is subject to any claimed setoff,
contras (which may include deferred revenue and other customer liabilities),
net-out contract, offset, deduction, dispute, credit, chargeback, counterclaim
or other defense (unless the Customer has entered into an agreement acceptable
to the Administrative Agent to waive such claims but in each such case only to
the extent of such setoff, contras, net-out contract, offset, deduction,
dispute, credit, chargeback, counterclaim or other defense) arising out of the
transactions represented by the Receivables or independently thereof and the
Customer has not objected to its liability thereon or returned, rejected or
repossessed any of such goods, except for complaints made or goods returned in
the ordinary course of business for which, in the case of goods returned, goods
of equal or greater value have been shipped in return or the defect in the goods
corrected;

(h) the Receivable arose in the ordinary course of business of the Credit
Parties;

(i) the Customer is not (i) the United States government or the government of
any state or political subdivision thereof or therein, or any agency or
department of any thereof, including, without limitation, the DOE and the
Tennessee Valley Authority, unless the Administrative Agent shall have received
from the Credit Parties such documentation as the Administrative Agent shall
deem appropriate in its Permitted Discretion to enable the Administrative Agent
to make all filings necessary to comply with any applicable assignment of claims
statute (provided that such documentation shall be held in escrow by the
Administrative Agent and shall not be filed unless and until such time as
Collateral Availability shall fall below $75,000,000 and the Administrative
Agent, in its Permitted Discretion upon reasonable prior notice to the Credit
Parties, deems the filing of such documentation to be appropriate under the
circumstances); or (ii) an Affiliate of the Credit Parties or any Subsidiary or
a supplier or creditor of the Credit Parties or any Subsidiary thereof (provided
that such Receivable shall only be ineligible to the extent of amounts payable
by the Credit Parties or Subsidiary to such supplier or outstanding to such
creditor);

(j) the Customer is a United States person or an obligor in the United States or
an obligor located in another jurisdiction if the applicable Receivable is
insured by foreign credit Receivable insurance meeting the requirements of
Section 5.02 or is supported by an irrevocable letter of credit in an amount and
confirmed by a United States bank acceptable to the Administrative Agent in its
Permitted Discretion;

(k) the Receivable complies with all material requirements of all applicable
laws and regulations, whether Federal, state or local (including usury laws and
laws, rules and regulations relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy);

(l) to the knowledge of the Credit Parties, the Receivable is in full force and
effect and constitutes a legal, valid and binding obligation of the Customer
enforceable in accordance with its terms, except as the enforceability thereof
may be limited by bankruptcy, insolvency, moratorium and other similar laws
affecting the enforcement of creditors’ rights generally and by general equity
principles;

(m) the Receivable is denominated in and provides for payment by the Customer in
dollars or in foreign currencies acceptable to the Administrative Agent in its
Permitted Discretion and translated into dollars at the applicable exchange
rates in effect as of each date on which the Borrowing Base is calculated, as
specified by the Administrative Agent for corporate borrowers similar to the
Borrowers in size and credit profile, provided that the aggregate amount of
Eligible Receivables in foreign currencies shall not exceed $2,500,000 at any
time (unless a currency swap or similar hedge approved by the Administrative
Agent has been entered into with respect to such Receivable the effect of which
is to cause payment to be denominated in dollars) and in each case, is payable
within the United States;

(n) the Receivable has not been and is not required to be charged off or written
off as uncollectible in accordance with GAAP or the customary business practices
of the Credit Parties;

(o) the Administrative Agent on behalf of the Lenders possesses a valid,
perfected first priority security interest in such Receivable as security for
payment of the obligations;

(p) the Receivable is not with respect to a Customer located in any state
denying creditors access to its courts in the absence of a Notice of Business
Activities Report or other similar filing, unless the applicable Credit Party
either has qualified as a foreign corporation authorized to transact business in
such state or has filed a Notice of Business Activities Report or similar filing
with the applicable state agency for the then current year;

(q) an event as described in paragraph (g) or (h) of Section 7.01 has not
occurred with respect to the Customer; and

(r)the Administrative Agent is satisfied with the credit standing of the
Customer in relation to the amount of credit extended.

Standards of eligibility may be fixed and revised from time to time by the
Administrative Agent in its Permitted Discretion upon reasonable prior notice to
the Credit Parties. In determining eligibility, the Administrative Agent may,
but need not, rely on reports and schedules furnished by the Credit Parties, but
reliance by the Administrative Agent thereon from time to time shall not be
deemed to limit the right of the Administrative Agent to revise standards of
eligibility at any time as to both present and future Receivables of the Credit
Parties. Notwithstanding the foregoing, all Receivables of any single Customer
(other than Customers with a rating of BBB/Baa2 or better by Standard & Poor’s
or Moody’s Investors Service, Inc.) which, in the aggregate, exceed 35% of the
total Eligible Receivables at the time of any such determination, shall be
deemed not to be Eligible Receivables to the extent of such excess, and all
Receivables of any single Customer (other than Customers with a rating of
BBB/Baa2 or better by Standard & Poor’s or Moody’s Investors Service, Inc.)
which, in the aggregate, exceed 25% of the total Eligible Receivables at the
time of any such determination shall be deemed not to be Eligible Receivables if
more than 35% of such Customer’s Receivables are not Eligible Receivables.
Further notwithstanding anything to the contrary set forth herein, no Receivable
owing to any Guarantor shall be included as an “Eligible Receivable” unless and
until the Administrative Agent shall have completed and shall be satisfied, in
its Permitted Discretion, with the results of, an initial field examination and
customer review with respect to the Receivables of such Guarantor, as the
Administrative Agent deems appropriate in its Permitted Discretion.

“Enrichment” means United States Enrichment Corporation, a Delaware corporation.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Materials or to
health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Credit Parties or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any one or more of the Credit Parties, is treated as a
single employer under Section 414(b) or (c) of the Code or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any of the Credit Parties or any ERISA Affiliate of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by any Credit Party or any ERISA Affiliate from the PBGC
or a plan administrator of any notice relating to an intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan; (f) the incurrence
by any Credit Party or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by any Credit Party or any ERISA Affiliate of any notice, or the receipt
by any Multiemployer Plan from any Credit Party or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Excess Inventory Reduction Amount” means, for any period, the greater of
(a) zero and (b) the sum of (i) the product of (x) 1.00 minus the Natural
Uranium Quotient for such period multiplied by (y) Natural Uranium Revenues for
such period plus (ii) the product of (x) 1.00 minus the SWU Quotient for such
period multiplied by (y) SWU Revenues for such period; provided, however, that
in no event shall the Excess Inventory Reduction Amount be increased at any time
after the Net Amount of Eligible Inventory is less than $450,000,000.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrowers hereunder: (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located; (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which a Borrower is located; and (c) in the case of
a Foreign Lender, any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 2.15(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrowers with respect to such withholding tax pursuant to Section 2.15(a).

“Existing Credit Agreement” has the meaning set forth in the recitals to this
Agreement.

“Existing Financing Documents” means the Existing Credit Agreement and the other
“Financing Documents” as such term is defined in the Existing Credit Agreement.

“Fabricator” means any Person that processes nuclear fuel.

“Facility Letter” means the letter agreement between the Borrowers and the
Administrative Agent effective on the Effective Date authorizing certain
employees of the Borrowers to handle certain of the credit operations
contemplated by this Agreement.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letter” means the letter of even date herewith between the Borrowers and
the Administrative Agent setting forth certain fees to be paid by the Borrowers
to the Administrative Agent.

“Financial Officer” means, with respect to each Credit Party, the president,
chief financial officer, principal accounting officer, treasurer or controller
of such Credit Party.

“Financing Documents” means this Agreement (including the Schedules and Exhibits
hereto), the Notes evidencing the Loans, the Security Agreement, any Guarantee
and any other agreement hereafter created to which any Credit Party is a party
that provides for collateral security for any of the obligations of any Credit
Party under any of the foregoing.

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) the
remainder of (i) Consolidated EBITDA for such period minus (ii) Federal, State,
local and foreign income taxes paid in cash by Holdings and its Subsidiaries
during such period, to (b) Fixed Charge Expense for such period.

“Fixed Charge Expense” means, with respect to Holdings and its Subsidiaries for
any period, the sum of (a) regularly scheduled principal payments of all Funded
Debt (other than the Loans) made or to be made by Holdings and its Subsidiaries
during such period (excluding any scheduled payments on Funded Debt that has
been refinanced or repaid prior to the date of such scheduled payment in
accordance with the terms of this Agreement) plus (b) Cash Interest Expense
during such period, in each case determined on a consolidated basis in
accordance with GAAP.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which a Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Person” means any Person that is organized under the laws of, or that
maintains its principal place of business in, a jurisdiction other than the
United States of America or any State thereof or the District of Columbia.

“Foreign Subsidiary” means any direct or indirect Subsidiary that is a Foreign
Person.

“Funded Debt” means, with respect to Holdings and its Subsidiaries as of the
date of determination thereof, all Indebtedness for borrowed money and Capital
Lease Obligations of Holdings and its Subsidiaries on a consolidated basis
outstanding at such time (including the current portion thereof and amounts
outstanding in the final year of any Funded Debt) which matures more than one
year after the date of calculation, and any such Indebtedness maturing within
one year from such date of calculation which is renewable or extendable at the
option of the obligor to a date more than one year from such date and including
in any event the Loans.

“GAAP” means generally accepted accounting principles in the United States of
America consistently applied.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to such government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guarantor” means, collectively, NAC International Inc., NAC Holding Inc., and
each other Material Subsidiary that becomes a Guarantor after the Effective
Date.

“Hazardous Materials” means substances defined as “hazardous substances”
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, 42 U.S.C. 9601 et seq., or as “hazardous”, “toxic” or a “pollutant”
or “contaminant” under any federal, state or local statute, ordinance, rule, or
regulation or as “solid waste” pursuant to the Hazardous Materials
Transportation Act, 49 U.S.C. 1801 et seq. or the Resource Conservation and
Recovery Act, 42 U.S.C. 6901, et seq., or any other applicable Environmental
Law, and includes, without limitation, asbestos containing material, petroleum
or any fraction or component, uranium or radioactive material, or source,
by-product or special nuclear material as in the Atomic Energy Act, 42 U.S.C.
2011 et seq., in each case as such Laws are amended from time to time.

“Holdings” means USEC Inc., a Delaware corporation.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person (other than agreements in the ordinary course of
business in which customers or other third parties delivered material or
equipment to the Credit Parties but retain title thereto), (e) all obligations
of such Person in respect of the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of
business), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person and
obligations in respect of synthetic leases, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit,
surety and appeal bonds, performance bonds and letters of guaranty, (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances and (k) all Derivative Obligations. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefore as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. The amount of
Derivative Obligations of any Person shall, at any time of determination for
purposes of this Agreement, equal the net amount (after taking into account any
netting agreements) that such Person would be required to pay if the instruments
or agreements giving rise to such Derivative Obligations were terminated at such
time giving effect to the current market conditions notwithstanding any contrary
treatment in accordance with GAAP.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Interest Election Request” means a request by the Borrowers to convert or
continue a Borrowing in accordance with Section 2.06.

“Interest Expense” means, with respect to Holdings and its Subsidiaries for any
period, the interest expense of Holdings and its Subsidiaries during such period
determined on a consolidated basis in accordance with GAAP, and shall in any
event include (a) the amortization of debt discounts, (b) the amortization of
all fees payable in connection with the incurrence of Indebtedness to the extent
included in interest expense and (c) the portion of any Capitalized Lease
Obligation allocable to interest expense.

“Interest Payment Date” means (a) with respect to any ABR Loan (including each
Swingline Loan), the first day of each month for the prior month then ended and
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two or three months
thereafter; provided, that (a) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder. The Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of the Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“LC Sublimit” means $300,000,000.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing
for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement (including, without limitation, all Revolving Loans, Swingline Loans
and Overadvance Loans).

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations or condition (financial or otherwise) of the Credit Parties and their
Subsidiaries taken as a whole, (b) the ability of the Credit Parties and their
Subsidiaries taken as a whole to perform any of their obligations under this
Agreement and the other Financing Documents, (c) the rights of or benefits
available to the Lenders or the Administrative Agent under this Agreement and
the other Financing Documents, taken as a whole, or (d) the Administrative
Agent’s Lien on any material portion of the Collateral or the priority of such
Lien.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Derivative Obligations, of any
one or more of the Credit Parties or any of their Subsidiaries in an aggregate
principal amount exceeding $10,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of any Credit Party or
any Subsidiary in respect of any Derivative Obligation at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that such
Credit Party or such Subsidiary would be required to pay if such Derivative
Obligation were terminated at such time.

“Material Subsidiary” means any direct or indirect Subsidiary (a) whose total
assets (based on book value) exceed $5,000,000 or (b) whose net income in any
fiscal year exceeds $1,000,000 or (c) whose revenues in any fiscal year exceed
$5,000,000. On the Effective Date there are no Material Subsidiaries, other than
the Subsidiaries listed as “Material Subsidiaries” on Schedule 3.17.

“Maturity Date” means August 18, 2010.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Natural Uranium Quotient” means, for any period, the quotient obtained by
dividing (a) the sum of (i) the total number of units of Natural Commercial
Grade UF6 meeting ASTM C 787-03e2 (or any revision or replacement thereof)
produced by the Credit Parties during such period plus (ii) the total number of
units of Natural Commercial Grade UF6 meeting ASTM C 787-03e2 (or any revision
or replacement thereof) purchased or otherwise acquired by the Credit Parties
during such period by (b) the total number of units of Natural Commercial Grade
UF6 meeting ASTM C 787-03e2 (or any revision or replacement thereof) sold by the
Credit Parties during such period; provided, however, that (a) units of Natural
Commercial Grade UF6 meeting ASTM C 787-03e2 (or any revision or replacement
thereof) added to the Credit Parties’ inventory during such period as a result
of downblending highly enriched uranium shall be excluded for purposes for
determining the Natural Uranium Quotient for such period and (b) units of
Natural Commercial Grade UF6 meeting ASTM C 787-03e2 (or any revision or
replacement thereof) loaned by the Credit Parties to customers and the
corresponding return of an equivalent amount of Natural Commercial Grade UF6
meeting ASTM C 787-03e2 (or any revision or replacement thereof ) by such
customers to the Credit Parties shall be excluded for purposes of determining
the Natural Uranium Quotient.

“Natural Uranium Revenues” means, for any period, the total revenues generated
by the Credit Parties during such period from the sale of Natural Commercial
Grade UF6 meeting ASTM C 787-03e2 (or any revision or replacement thereof)
during such period, determined on a consolidated basis in accordance with GAAP,
consistently applied

“Net Amount of Eligible Inventory” means, at any time, the aggregate value,
computed at the lower of cost (on a weighted average cost method or such other
method as complies with GAAP subject to the proviso below) and current market
value (as published by a third party source satisfactory to the Administrative
Agent), of Eligible Inventory of the Credit Parties; provided that the Credit
Parties may, upon reasonable prior notice to the Administrative Agent, propose
to change their inventory costing method, in which case the Administrative Agent
shall be entitled, in its Permitted Discretion upon reasonable prior notice to
the Credit Parties, to reconsider the inventory advance rate and perform a field
examination and/or inventory appraisal prior to any change in costing method
becoming effective.

“Net Amount of Eligible Receivables” means, at any time, without duplication,
the gross amount of Eligible Receivables at such time less to the extent
included in Eligible Receivables, (i) sales, excise or similar taxes and (ii) to
the extent not otherwise excluded from Eligible Receivables, returns, discounts,
claims, credits and allowances of any nature at any time issued, owing, granted,
outstanding, available to or claimed by the Customers in respect of such
Eligible Receivables.

“Net Income” means with respect to Holdings and its Subsidiaries for any period,
the net income (or loss) of Holdings and its Subsidiaries, determined, on a
consolidated basis, in accordance with GAAP, consistently applied.

“Net Proceeds” means (a) with respect to the sale or other disposition of any
asset the excess, if any, of (i) the aggregate amount received in cash
(including any cash received by way of deferred payment pursuant to a note
receivable, other non-cash consideration or otherwise, but only as and when such
cash is so received) in connection with such sale or other disposition, over
(ii) the sum of (A) the amount of any Indebtedness which is secured by any such
asset or which is required to be, and is, repaid in connection with the sale or
other disposition thereof (other than Indebtedness hereunder), (B) the
reasonable out-of-pocket expenses and fees incurred with respect to legal,
investment banking, brokerage, advisor and accounting and other professional
fees, sales commissions and disbursements and all other reasonable fees,
expenses and charges, in each case actually incurred in connection with such
sale or disposition, (C) all income and transfer taxes payable in connection
with such sale or other disposition, whether actually paid or estimated to be
payable in cash in connection with such disposition or the payment of dividends
or the making of other distributions of the proceeds thereof, (D) reserves,
required to be established in accordance with GAAP or the definitive agreements
relating to such disposition, with respect to such disposition, including
pension and other post-employment benefit liabilities, liabilities related to
environmental matters and liabilities under any indemnification obligations and
(E) any amount required to be paid to any Person owning an interest in the asset
disposed of; provided, however, that Net Proceeds shall not include such excess
amount to the extent less than or equal to $1,000,000 per fiscal year with
respect to sales or other dispositions permitted pursuant to Section 6.03(c)(x);
(b) with respect to the issuance, sale or other disposition of any Equity
Interests or debt securities the excess of (i) the aggregate amount received in
cash (including any cash received by way of deferred payment pursuant to a note
receivable, other non-cash consideration or otherwise, but only as and when such
cash is so received) in connection with such issuance, sale or other
disposition, over (ii) the sum of (A) the reasonable fees, commissions,
discounts and other out-of-pocket expenses including related legal, investment
banking and accounting fees and disbursements incurred in connection with such
issuance, sale or other disposition, and (B) all income and transfer taxes
payable in connection with such issuance, sale or other disposition, whether
payable at such time or thereafter; and (c) with respect to a Casualty Event,
the aggregate amount of proceeds received with respect to such Casualty Event,
over the sum of (i) the reasonable expenses incurred in connection therewith,
(ii) the amount of any Indebtedness (other than Indebtedness hereunder) secured
by any asset affected thereby and required to be, and in fact, repaid in
connection therewith and (iii) all income and transfer taxes payable, whether
actually paid or estimated to be payable, in connection therewith.

“Non-Financed Capital Expenditures” means, for any period (a) the aggregate
amount of Capital Expenditures made by the Credit Parties and their Subsidiaries
during such period minus (b) the sum of (i) the aggregate amount of proceeds
received by the Credit Parties from the issuance of Equity Interests and the
incurrence of Indebtedness (excluding the Loans and Letters of Credit) during
such period plus (ii) the Excess Inventory Reduction Amount for such period.

“Note” means (i) any Revolving Credit Note or (ii) the Swingline Note.

“NRC” means the U.S. Nuclear Regulatory Commission, an agency of the U.S.
Government, pursuant to the Atomic Energy Act of 1954, as amended, and the
Energy Reorganization Act of 1974.

“Other Taxes” means any and all present or future stamp or documentary taxes or
other excise or property taxes, charges or similar levies arising from any
payment made or from the execution, delivery or enforcement of, or otherwise
with respect to, this Agreement.

“Overadvance Loans” has the meaning assigned to such term in Section 2.05(d)
hereof.

“Participant” has the meaning assigned to such term in Section 9.04 hereof.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Percent Utilization” means the percentage determined at the end of each fiscal
quarter by dividing (a) the daily average aggregate principal amount of Loans
and face amount of Letters of Credit outstanding during such quarter then ended
by (b) the aggregate Commitments of the Lenders at the beginning of such
quarter.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable credit judgment (from the perspective of a secured asset
based lender).

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.07;

(b) (i) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with Section 5.07 and (ii) landlord’s Liens
arising by operation of law which are subordinated to the Liens in favor of the
Administrative Agent;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations or letters of credit or guarantees issued in respect
thereof;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business or
in accordance with an Approved Capital Expenditure Program (including any
financial assurances provided to any Governmental Authority under any contract
entered into in connection therewith), or letters of credit or guarantees issued
in respect thereof;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Section 7.01;

(f) easements, exceptions, reservations, zoning restrictions, rights-of-way and
similar encumbrances on real property imposed by law or arising in the ordinary
course of business that do not secure any monetary obligations and do not
materially detract from the value of the affected property or interfere with the
ordinary conduct of business of the Credit Parties or any of their Subsidiaries;

(g) liens arising in respect of operating leases;

(h) liens in favor of custom and revenue authorities arising as a matter of law
to secure payment of custom duties in connection with the importation of goods
so long as such Liens attach only to the imported goods;

(i) liens in favor of vendors of goods arising as a matter of law securing the
payment of the purchase price therefor so long as such Liens attach only to the
purchased goods;

(j) inchoate liens incident to construction on or maintenance of property; or
liens incident to construction on or maintenance of property now or hereafter
filed of record for which adequate reserves have been set aside (or deposits
made pursuant to applicable Law) and which are being contested in good faith by
appropriate proceedings and have not proceeded to judgment, provided that, by
reason of nonpayment of the obligations secured by such liens, no such property
is subject to a material impending risk of loss or forfeiture;

(k) defects and irregularities in title to any property which in the aggregate
do not materially impair the fair market value or use of the property for the
purposes for which it is or may reasonably be expected to be held;

(l) rights reserved to or vested in any Governmental Authority to control or
regulate, or obligations or duties to any Governmental Agency with respect to,
any right, power, franchise, grant, license, permit or use of any property;

(m) covenants, conditions, and restrictions affecting the use of property which
in the aggregate do not materially impair the fair market value or use of the
property for the purposes for which it is or may reasonably be expected to be
held;

(n) liens consisting of any right of offset, or statutory bankers’ lien, on bank
deposit accounts maintained in the ordinary course of business so long as such
bank deposit accounts are not established or maintained for the purpose of
providing such right of offset or bankers’ lien; and

(o) other non-consensual liens incurred in the ordinary course of business but
not in connection with the incurrence of any Indebtedness, which do not in the
aggregate, when taken together with all other liens, materially impair the fair
market value or use of the property for the purposes for which it is or may
reasonably be expected to be held.

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating of
A-1 from Standard & Poor’s or P-1 from Moody’s Investors Service, Inc.;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d) investments in money market mutual funds having portfolio assets in excess
of $2,000,000,000 that comply with the criteria set forth in Securities and
Exchange Commission Rule 2a-7 under the Investment Company Act of 1940 and are
rated AAA by Standard & Poor’s or Aaa by Moody’s Investors Service, Inc.;

(e) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause
(c) above;

(f) securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States of America, or any political subdivision or taxing authority thereof, and
rated at least A by Standard & Poor’s or Moody’s Investors Service, Inc.; and

(g) asset-backed auction rate securities with a credit rating of AAA from
Standard & Poor’s or Aaa from Moody’s Investors Service, Inc., which are
repriced at least every thirty-five (35) days.

“Permits” has the meaning assigned to such term in Section 3.08(a) hereof.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrowers or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Predecessor” means United States Enrichment Corporation, a wholly-owned United
States Government corporation.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Real Property” means, as of any date of determination, all real property then
or theretofore owned, leased or occupied by the Credit Parties or any of their
Subsidiaries.

“Receivables” means and includes all of a Person’s accounts, instruments,
documents, chattel paper and general intangibles, whether secured or unsecured,
whether now existing or hereafter created or arising, and whether or not
specifically assigned to the Administrative Agent for its own benefit and/or the
ratable benefit of the Lenders.

“Register” has the meaning set forth in Section 9.04.

“Regulation U” means Regulation U of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders holding Loans, LC Exposure and
unused Commitments representing more than 50% of the unpaid principal amount of
Loans, LC Exposure and unused Commitments, all after giving effect to the terms
of Section 2.16(e).

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in
Holdings or any Subsidiary, (b) any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Equity Interests in Holdings or any Subsidiary or any option, warrant or
other right to acquire any such Equity Interests in Holdings or any Subsidiary
or (c) any payment (other than regularly scheduled payments) of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including economic or legal defeasance), sinking fund or similar payment with
respect to, any Funded Debt.

“Revolving Credit Commitment Fee” has the meaning set forth in Section 2.10(a).

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of (a) the outstanding principal amount of such Lender’s Revolving Loans
plus (b) such Lender’s Swingline Exposure plus (c) such Lender’s LC Exposure.

“Revolving Credit Note” means the promissory notes, substantially in the form of
Exhibit C-1 annexed hereto, issued by the Borrowers in favor of the Lenders to
evidence the Revolving Loans.

“Revolving Loan” means a Loan made by a Lender to the Borrowers pursuant to
Section 2.01.

“Russian Contract” means that certain contract dated as of January 14, 1994
between Enrichment, Executive Agent of the United States of America, and OAO
Techsnabexport, Executive Agent of the Federal Agency for Atomic Energy,
Executive Agent of the Russian Federation (as the same may from time to time be
amended, modified, supplemented or restated in accordance with its terms).

“Security Agreement” means the Amended and Restated Omnibus Pledge and Security
Agreement dated as of the date hereof, among the Credit Parties and the
Administrative Agent, for its own benefit and for the ratable benefit of the
Lenders, as amended, modified or supplemented from time to time.

“Senior Note Indenture” means the Indenture dated as of January 15, 1999 between
Holdings and Wachovia Bank, National Association (as successor to First Union
National Bank).

“Senior Note Reserve” means (a) at any time on or prior to July 19, 2006, zero
and (b) at any time after July 19, 2006 the amount (not less than zero),
computed as of July 19, 2006 and the fifteenth day of each subsequent month, by
which (i) $150,000,000 (or such lesser amount agreed to by the Administrative
Agent) exceeds (ii) the aggregate amount of proceeds received by the Credit
Parties from the issuance after the Effective Date of Equity Interests or debt
securities (excluding the Loans and Letters of Credit and excluding Indebtedness
permitted under Sections 6.01(b) through 6.01(h), and 6.01(l) and 6.01(m)).

“Senior Notes” means the 6 5/8% Senior Notes Due 2006 (the “2006 Senior Notes”)
and the 6 3/4% Senior Notes Due 2009 (the “2009 Senior Notes”) in the aggregate
original principal amount of $500,000,000 issued by Holdings pursuant to the
Senior Note Indenture.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subordinated Indebtedness” means Indebtedness of Holdings subordinated in right
of payment to the Credit Parties’ monetary obligations under this Agreement or
the other Financing Documents (as applicable) upon terms substantially in the
form of, or not less favorable to the Lenders (as determined by the
Administrative Agent in its Permitted Discretion) than the subordination
provisions contained in Exhibit D hereto.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any direct or indirect subsidiary of Holdings.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” has the meaning ascribed to such term in Section 2.05(c)
hereof.

“Swingline Maturity” has the meaning ascribed to such term in Section 2.05(g)
hereof.

“Swingline Note” means the promissory note, substantially in the form of Exhibit
C-2 annexed hereto, issued by the Borrowers in favor of the Swingline Lender to
evidence the Swingline Loans.

“SWU Component” means the amount of effort, measured in separative work units,
required to enrich natural uranium hexafluoride (UF6nat) meeting the prevailing
ASTM specification for commercial UF6nat to produce enriched uranium
hexafluoride (UF6e) meeting the prevailing ASTM specification for commercial
UF6e to a specific concentration (“assay”) of the isotope uranium 235 (U235) and
depleted uranium hexafluoride “tails material” with a specific assay of U235.

“SWU Quotient” means, for any period, the quotient obtained by dividing (a) the
sum of (i) the aggregate SWU Component produced by the Credit Parties during
such period plus (ii) the aggregate SWU Component purchased or otherwise
acquired by the Credit Parties during such period by (b) the aggregate SWU
Component sold by the Credit Parties during such period; provided, however, that
(a) SWU Component added to the Credit Parties’ inventory during such period as a
result of downblending highly enriched uranium shall be excluded for purposes
for determining the SWU Quotient for such period and (b) SWU Component loaned by
the Credit Parties to customers and the corresponding return of an equivalent
amount of SWU Component by such customers to the Credit Parties shall be
excluded for purposes of determining the SWU Component.

“SWU Revenue” means, for any period, the total revenues generated by the Credit
Parties during such period from the sale of SWU Component during such period,
determined on a consolidated basis in accordance with GAAP, consistently applied

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Trailing Average Collateral Availability” means, for any fiscal quarter, an
amount equal to (a) the sum of Collateral Availability for each day during such
period, it being understood that Eligible Inventory and Eligible Receivables
shall be measured only on a monthly basis divided by (b) the number of days in
such fiscal quarter, all as determined by the Administrative Agent.

“Transactions” means the execution, delivery and performance by the Credit
Parties of the Financing Documents, the borrowing of Loans, the use of the
proceeds thereof and the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle B of Title IV of ERISA.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., an “ABR
Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof’ and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrowers notify the Administrative Agent that the Borrowers request an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrowers that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. In calculating
compliance with any of the financial covenants (and related definitions), any
amounts taken into account in making such calculations that were paid, incurred
or accrued in violation of any provision of this Agreement shall be added back
or deducted, as applicable, in order to determine compliance with such
covenants.

SECTION 1.05 Joint and Several Obligations; Borrowers’ Agent.

(a) All obligations of the Borrowers hereunder shall be joint and several.

(b) Enrichment hereby authorizes Holdings and each Financial Officer of Holdings
to act as agent for the Borrowers, and to execute and deliver on behalf of the
Borrowers such notices, requests, waivers, consents, certificates, and other
documents required or permitted to be delivered by the Borrowers hereunder, and
to take any and all actions required or permitted to be taken by the Borrowers
hereunder. Each Borrower hereby agrees that any such notices, requests, waivers,
consents, certificates and other documents executed and delivered by Holdings,
or any Financial Officer of Holdings, and any such actions taken by Holdings, or
any Financial Officer of Holdings, shall bind each Borrower.

ARTICLE II.

The Credits

SECTION 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrowers from time to time
during the Availability Period in an aggregate principal amount that will not
cause (a) such Lender’s Revolving Credit Exposure to exceed such Lender’s
Commitment, or (b) the Availability to be less than zero. Subject to the
foregoing and within the foregoing limits, the Borrowers may borrow, repay (or
prepay) and reborrow Revolving Loans, on and after the date hereof through the
Availability Period, subject to the terms, provisions and limitations set forth
herein, including the requirement that no Revolving Loan shall be made hereunder
if the amount thereof exceeds the Availability at such time.

SECTION 2.02 Loans and Borrowings.

(a) Each Revolving Loan shall be made as part of a Borrowing consisting of Loans
made by the Lenders ratably in accordance with their respective Commitments. The
failure of any Lender to make any Revolving Loan required to be made by it shall
not relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Revolving Loans as required.

(b) Subject to Section 2.06, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrowers may request in accordance herewith;
provided that each Swingline Loan shall be an ABR Loan. Each Lender at its
option may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Eurodollar Loan; provided that any
exercise of such option shall not affect the obligation of the Borrowers to
repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in a minimum amount of $2,000,000 and an aggregate
amount that is an integral multiple of $100,000. At the time that each ABR
Borrowing (other than a Swingline Loan) is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of $100,000 and not less than
$100,000 (except that the foregoing limitation shall not be applicable to the
extent that the proceeds of such Borrowing are requested to be disbursed to the
Borrowers’ controlled disbursement account maintained with the Administrative
Agent); provided that an ABR Revolving Loan may be in an aggregate amount that
is equal to the entire unused balance of the total Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.04(e) or to finance the reimbursement of a Swingline Loan as
contemplated by Section 2.05(g). Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of six (6) Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03 Requests for Borrowings. To request a Borrowing, the Borrowers
shall notify the Administrative Agent of such request by writing, facsimile or
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three (3) Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, including an ABR Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.04(e) or to finance the reimbursement of a Swingline Loan as
contemplated by Section 2.05(g), not later than 11:00 a.m., New York City time,
on the same Business Day of the proposed Borrowing; provided that notice of
Borrowings for Swingline Loans shall be governed by Section 2.05(e). Each such
Borrowing Request shall be irrevocable and if given by telephone shall be
confirmed (except that no such confirmation will be required, unless requested
by the Administrative Agent, to the extent the proceeds of such Borrowing are
requested, or deemed to be requested, to be disbursed to Borrowers’ controlled
disbursement account maintained with the Administrative Agent, in which event
Borrowing and repayment procedures shall be in accordance with the cash
management arrangements between the Borrowers and the Administrative Agent and
as contemplated by Section 4.4(b) of the Security Agreement) promptly by writing
or fax to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by an authorized signer of the
Borrowers as set forth in the Facility Letter. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:



  (i)   the aggregate amount of the requested Borrowing;



  (ii)   the date of such Borrowing, which shall be a Business Day;



  (iii)   whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;



  (iv)   in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and



  (v)   the location and number of the Borrowers’ account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrowers shall be
deemed to have selected an Interest Period of one (1) month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.

SECTION 2.04 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrowers
may request the issuance of Letters of Credit for their own account, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrowers to, or entered into by the Borrowers with, the
Issuing Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrowers shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (at least three (3) Business Days in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the Issuing Bank,
the Borrowers also shall submit a letter of credit application on the Issuing
Bank’s standard form in connection with any request for a Letter of Credit. A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrowers
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the LC Exposure shall not exceed
the LC Sublimit, and (ii) the Availability shall not be less than zero.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of issuance
of such Letter of Credit (or, in the case of any renewal or extension thereof,
one year after such renewal or extension); provided that a Letter of Credit may
provide that its expiration date shall be automatically extended (but not beyond
the date specified in clause (ii) below) to a date not more than one year after
the then outstanding expiration date unless, at least a specified number of days
prior to such then existing expiration date, the Issuing Bank shall have given
the beneficiary thereof notice, in a form that may be specified in such Letter
of Credit, that such expiration date shall not be so extended, and (ii) the date
that is thirty (30) Business Days prior to the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrowers on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrowers for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrowers shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made, if the Borrowers shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by the Borrowers prior to such time on such date, then not
later than 12:00 noon, New York City time, on (i) the Business Day that the
Borrowers receive such notice, if such notice is received prior to 10:00 a.m.,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrowers receive such notice, if such notice is not
received prior to such time on the date of receipt; provided that, (A) if such
LC Disbursement is not less than $100,000, the Borrowers may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with an ABR Revolving Loan, or
(B) the Borrowers may, subject to the conditions to borrowing Swingline Loans
set forth in Section 2.05, request in accordance with Section 2.05 that such
payment be financed with a Swingline Loan. If the Borrowers fail to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrowers in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrowers, in the same
manner as provided in Section 2.05 with respect to Loans made by such Lender
(and Section 2.05 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Bank the amounts so received by it from the Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Borrowers pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans or Swingline Loans as contemplated above)
shall not constitute a Loan and shall not relieve the Borrowers of their
obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrowers’ obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall, to the fullest
extent permitted under applicable law, be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect (other than under circumstances which constitute gross negligence or
willful misconduct on the part of the Issuing Bank as finally determined by a
court of competent jurisdiction), (iii) payment of the Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit (other than under circumstances
which constitute gross negligence or willful misconduct on the part of the
Issuing Bank as finally determined by a court of competent jurisdiction), or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrowers’ obligations hereunder. Neither the Administrative Agent, the Lenders
nor the Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrowers to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrowers to the extent permitted by
applicable law) suffered by the Borrowers that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrowers by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrowers of their obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrowers shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrowers reimburse such LC Disbursement, at the
rate per annum then applicable to ABR Loans; provided that, if the Borrowers
fail to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.11(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (c) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i) Treatment of Existing Letters of Credit. All Letters of Credit issued and
outstanding under (and as defined in) the Existing Credit Agreement as of the
Effective Date shall remain outstanding on the Effective Date and shall be
continued and deemed to constitute “Letters of Credit” hereunder, and the
Administrative Agent and the Lenders shall, on the Effective Date, take such
actions, and make such adjustments among themselves, as shall be necessary so
that the obligations to purchase risk participations in respect of such Letters
of Credit are held hereunder pro rata by the Lenders in accordance with their
Applicable Percentages.

SECTION 2.05 Funding of Borrowings.

(a) General. Each Lender shall make each Revolving Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 2:00 p.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Revolving Loans available to the
Borrowers by promptly crediting the amount so received, in like funds, to an
account of the Borrowers maintained with the Administrative Agent in New York
City and designated by the Borrowers either one Business Day prior to the
Effective Date or in the applicable Borrowing Request; provided that ABR
Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.04(e) shall be remitted by the Administrative Agent to the
Issuing Bank.

(b) Administrative Agent’s Reliance on Lenders’ Commitments. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrowers a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrowers severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrowers to but excluding the
date of payment to the Administrative Agent, at (i) in the case of such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrowers, the interest rate applicable
to ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Revolving Loan included in such
Borrowing.

(c) Swingline Loans. Notwithstanding anything to the contrary in this Agreement,
subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make advances (each, a “Swingline Loan”) to the Borrowers from time to
time during the Availability Period, in an aggregate principal amount at any
time outstanding that will not cause (i) the aggregate principal amount of
outstanding Swingline Loans to exceed $25,000,000 or (ii) except as otherwise
provided in Section 2.05(d), the Availability to be less than the minimum amount
required by Section 6.09; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrowers may borrow, prepay and reborrow Swingline Loans.

(d) Overadvance Loans. Notwithstanding anything to the contrary set forth herein
or the existence of any Event of Default occurring by reason of the Credit
Parties’ failure to comply with Section 6.09 hereof, the Swingline Lender may,
in its commercially reasonable discretion (it being understood that the
Swingline Lender has no obligation to do so) and without the consent of the
Lenders, extend Swingline Loans (each such Swingline Loan herein an “Overadvance
Loan”), provided that (i) the aggregate principal amount of all outstanding
Overadvance Loans shall not exceed $20,000,000, (ii) after giving effect to the
funding of each Overadvance Loan, Availability shall not be less than
$15,000,000 and (iii) the aggregate principal amount of all outstanding
Swingline Loans, including without limitation, any Overadvance Loans, shall not
exceed $25,000,000. If, at any time, any Overadvance Loan shall remain
outstanding for more than thirty (30) days, no future Overadvance Loans shall be
made to the Borrowers without the consent of the Required Lenders until all
Overadvance Loans have been repaid in full. The fact that the Swingline Lender
may make an Overadvance Loan shall not constitute a waiver of any Default nor of
the rights and remedies of the Administrative Agent and the Lenders under this
Agreement arising as a result thereof or otherwise. The Administrative Agent or
the Required Lenders may at any time require the Credit Parties’ strict
compliance with this Agreement, including without limitation, the provisions of
Section 6.09, and, the Required Lenders may, upon written notice to the
Administrative Agent and the Swingline Lender, terminate the right of the
Swingline Lender to make any additional Overadvance Loans. The terms of this
Section 2.05(d) are provided to facilitate the administration of the facility
contemplated hereby as among the Lenders. This Section 2.05(d) shall not give
the Credit Parties any substantive rights against the Swingline Lender or any
other Lender and is for the sole benefit of the Administrative Agent and the
Lenders.

(e) Swingline Loan Request. To request a Swingline Loan, the Borrowers shall
notify the Swingline Lender of such request by telephone (confirmed by
telecopy), not later than 1:00 p.m., New York City time, on the day of a
proposed Swingline Loan. Each such notice shall be irrevocable and shall specify
the requested date (which shall be a Business Day) and amount of the requested
Swingline Loan. The Swingline Lender shall make each Swingline Loan available to
the Borrowers by remitting funds to an account of the Borrowers maintained with
the Administrative Agent and designated by the Borrowers at the time of such
request (or, in the case of a Swingline Loan made to finance the reimbursement
of an LC Disbursement, by remittance to the Issuing Bank) by 2:00 p.m., New York
City time, on the requested date of such Swingline Loan.

(f) Lender Participation. On the date a Swingline Loan is made by the Swingline
Lender (including, without limitation, any Swingline Loan that is an Overadvance
Loan made in accordance with clause (d) above), the Swingline Lender shall be
deemed without further action by any party hereto, to have sold to each Lender,
and each Lender shall be deemed, without further action by any party hereto, to
have purchased from the Swingline Lender, a risk participation to the extent of
such Lender’s Applicable Percentage in the Swingline Loan so made, such
participation to be funded in accordance with clause (g) of this Section 2.05.

(g) Repayment of Swingline Loans; Funding of Participation. The Borrowers
jointly and severally promise to pay to the order of the Swingline Lender for
its own account the outstanding principal amount of each Swingline Loan on the
earlier of (i) the Maturity Date, (ii) the date which is seven (7) days after
the Swingline Loan is made (except that Overadvance Loans may remain outstanding
for up to thirty (30) days) or (iii) the date after a Swingline Loan is made
when any other Loan is made pursuant to a formal Borrowing Request under
Section 2.03 (the earlier of such date with respect to a Swingline Loan herein,
the “Swingline Maturity”). Subject to the other terms and conditions of this
Agreement, the Borrowers may repay a Swingline Loan on its Swingline Maturity
under clause (ii) above or at any time prior thereto by requesting another Loan
in accordance with the terms hereof and with the proceeds of such other Loan
payable to the Swingline Lender for its own account. The Swingline Lender, at
any time in its sole and absolute discretion and whether or not a Swingline
Maturity shall have occurred, may require that each Lender fund its
participation in the then outstanding principal amount of all Swingline Loans
(including, without limitation, any Swingline Loan made as an Overadvance Loan
in accordance with Section 2.05(d)) by giving each Lender notice thereof.
Additionally, if the Borrowers shall not have repaid a Swingline Loan by 1:00
p.m. (New York City time) on the corresponding Swingline Maturity, the Swingline
Lender will notify each Lender of the aggregate principal amount of the
Swingline Loan which has not been repaid. Upon the giving of any notice by the
Swingline Lender under either of the preceding two sentences, each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.05(b) with respect
to Loans made by such Lender (and Section 2.05(b) shall apply, mutatis mutandis,
to the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders. Amounts funded by a Lender under this Section 2.05(g) shall be deemed
to constitute ABR Revolving Loans hereunder.

(h) Participation Obligations Absolute; Failure to Fund Participation. The
obligations of a Lender to fund its participation in the Swingline Loans in
accordance with the terms hereof shall be absolute, unconditional, and
irrevocable and shall be performed strictly in accordance with the terms of the
Financing Documents under all circumstances whatsoever, including without
limitation, the following circumstances: (i) any lack of validity of any
Financing Document; (ii) the existence of any Default; (iii) the existence of
any claim, set-off, counterclaim, defenses, or other rights which such Lender,
any Credit Party, or any other Person may have; (iv) the occurrence of any event
that has or would reasonably be expected to have a Material Adverse Effect;
(v) the failure of any condition to a Loan under Article IV to be satisfied;
(vi) the fact that after giving effect to the funding of the participation
Collateral Availability may be less than zero; (vii) the fact that the Swingline
Loan is an Overadvance Loan made in accordance with Section 2.05(d); or
(viii) any other circumstance whatsoever, whether or not similar to any of the
foregoing. If a Lender fails to fund its participation in a Swingline Loan as
required hereby, such Lender shall remain obligated to pay to the Swingline
Lender the amount it failed to fund on demand together with interest thereon in
respect of the period commencing on the date such amount should have been funded
until the date the amount was actually funded at a rate per annum equal to the
Federal Funds Effective Rate for such period and the Administrative Agent shall
be entitled to offset against any and all sums to be paid to such Lender
hereunder the amount due under this sentence. The Administrative Agent shall
notify the Borrowers of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Borrowers (or other party
on behalf of the Borrowers) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrowers of any default in the payment thereof.

SECTION 2.06 Interest Elections.

(a) Each Borrowing on the Effective Date shall be at the Alternate Base Rate and
thereafter shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request; provided that each Swingline Loan
shall be an ABR Loan. The Borrowers may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrowers may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrowers shall notify the
Administrative Agent of such election in writing or by facsimile transmission or
by telephone (confirmed in writing or by fax) by the time that a Borrowing
Request would be required under Section 2.03 if the Borrowers were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrowers.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02;

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one (1) month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

(e) If the Borrowers fail to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies Borrowers, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) each Eurodollar Borrowing, unless
repaid as provided herein, shall be converted to an ABR Borrowing at the end of
the Interest Period applicable thereto.

SECTION 2.07 Termination and Reduction of Commitments.

(a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date.

(b) The Borrowers may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $100,000 and not less than $500,000 and
(ii) the Borrowers shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.09, Availability would be less than zero.

(c) The Borrowers shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
applicable Lenders of the contents thereof. Each notice delivered by the
Borrowers pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Commitments delivered by the Borrowers may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrowers (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders with Commitments in accordance with their respective
Commitments.

SECTION 2.08 Repayment of Loans; Evidence of Debt.

(a) The Borrowers hereby jointly, severally and unconditionally promise to pay
to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Revolving Loan on the Maturity Date. Swingline Loans
shall be repaid as provided in Section 2.05(g).

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrowers to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement. At the Borrowers’ request, the
Administrative Agent shall provide a report of such accounts to the Borrowers
and work in good faith to reconcile any discrepancies with the Borrowers.

(e) Prior to the Effective Date, the Borrowers shall prepare, execute and
deliver to each Lender a Revolving Credit Note in the principal amount of such
Lender’s Commitment. Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns). Prior to the
Effective Date, the Borrowers shall prepare, execute and deliver to the
Swingline Lender the Swingline Note to evidence the Swingline Loans. Each Lender
that holds a promissory note issued pursuant to the Existing Credit Agreement
shall deliver the original of such promissory note to the Administrative Agent
for cancellation promptly following the Effective Date.

SECTION 2.09 Prepayment of Loans.

(a) Optional Prepayment. The Borrowers shall have the right at any time and from
time to time to prepay any Loans in whole or in part, subject to the
requirements of this Section and Section 2.14. Each optional prepayment of Loans
shall be made ratably among the Loans of the Lenders (except that prepayments of
Swingline Loans shall be made solely to the Swingline Lender), and such
prepayments shall be made with respect to such Types of Loans as the Borrowers
may specify by notice to the Administrative Agent at or before the time of such
prepayment as provided in Section 2.09(d) below. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.11.

(b) Mandatory Prepayments. The Borrowers shall be obligated to prepay the Loans
as follows:

(i) Overadvance Loans. Except as otherwise expressly provided in Section
2.05(d), if, at any time, Availability shall be less than zero, the Borrowers
shall prepay Revolving Loans or Swingline Loan in an aggregate amount necessary
to cause Availability to be greater than or equal to zero, and such prepayment
shall be applied in accordance with Section 2.09(c). Notwithstanding the
foregoing provisions of this paragraph, if at any time the Borrowers are
required to make a prepayment under this paragraph the Borrowers would incur
breakage costs under Section 2.14 as a result of LIBOR Loans being prepaid other
than on the last day of an Interest Period applicable thereto, the Borrowers may
cause an amount equal to such required prepayment to be deposited into a cash
collateral account with the Administrative Agent as provided in Section 2.14.

(ii) Asset Sales and Casualty Events. Within thirty (30) Business Days of the
receipt of any Net Proceeds from the sale or other disposition (including those
arising from a Casualty Event) of any assets of the Credit Parties or any of
their Subsidiaries (other than dispositions permitted pursuant to
Sections 6.03(c)(i),(ii), (ix) or (xii)), the Borrowers shall make a mandatory
prepayment of the Loans in an amount equal to 100% of the Net Proceeds received,
any prepayment to be applied in accordance with Section 2.09(c), provided that
so long as no Default or Event of Default shall have occurred and be continuing
and Availability is equal to or greater than $75,000,000, no prepayment on
account of any asset sale or disposition shall be required under this clause
(ii) if the Borrowers inform the Administrative Agent no later than thirty
(30) Business Days following the receipt of any Net Proceeds from such asset
sale or disposition of their good faith intention to apply such Net Proceeds to
the acquisition of other assets or property consistent with the business
permitted to be conducted pursuant to Section 6.03(b) (including by way of
Investment) within 180 days following the receipt of such Net Proceeds, with the
amount of such Net Proceeds unused after such 180 day period being applied to
the Loans pursuant to Section 2.09(c).

(iii) Sale of Equity; Incurrence of Indebtedness. Within three (3) Business Days
of the receipt of any Net Proceeds of (i) the consummation of the issuance of
any Equity Interests of Holdings or any Subsidiary (other than (A) the issuance
of any Equity Interest in connection with any incentive plans available to
officers, directors or employees of Holdings or any of its Subsidiaries or
(B) the issuance of any Equity Interests by any Subsidiary to Holdings or any
other Subsidiary), or (ii) the consummation of the issuance of any debt
securities of Holdings or any Subsidiary (other than Indebtedness permitted
pursuant to clauses 6.01(a) through (h), (l) or (m)), the Borrowers shall make a
mandatory prepayment of the Loans in an amount equal to 100% of the Net Proceeds
received, any prepayment to be applied in accordance with Section 2.09(c),
provided that (x) if, at the time of receipt of such Net Proceeds, no Default or
Event of Default shall have occurred and be continuing and Availability is equal
to or greater than $75,000,000, no prepayment on account of any issuance of
Equity Interests or debt securities shall be required under this clause (iii),
and (y) if, at the time of receipt of such Net Proceeds, no Default or Event of
Default shall have occurred and be continuing but Availability shall not equal
or exceed $75,000,000, the amount of Net Proceeds required to be applied to the
prepayment of the Loans under this clause (iii) shall be limited to the amount
necessary to cause Availability, after giving effect to such application of Net
Proceeds, to equal or exceed $75,000,000.

(c) Application of Mandatory Prepayments. In the event of any mandatory
prepayment pursuant to Section 2.09(b), such prepayment shall be accompanied by
accrued interest to the extent required by Section 2.11 and shall be applied,
(i) first, as a payment of accrued and unpaid interest on Swingline Loans,
(ii) second, as a payment of the outstanding principal amount of the Swingline
Loans, (iii) third, as a payment of accrued and unpaid interest on the Revolving
Loans, (iv) fourth, as a payment of the outstanding principal amount, of the
Revolving Loans, and (v) fifth, to the repayment of any other obligations of the
Borrowers to the Administrative Agent and the Lenders which are then due and
outstanding.

(d) Notice of Prepayment. The Borrowers shall notify the Administrative Agent by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 12:00 noon, New York City
time three (3) Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 12:00 noon, New York
City time, one Business Day before the date of prepayment, and (iii) in the case
of a prepayment of a Swingline Loan, not later than 1:00 p.m., New York City
time, on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
under the circumstances in which a conditional notice of termination of the
Commitments is permitted as contemplated by Section 2.07, then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.07. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the applicable Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type as provided in Section 2.02 (except that the foregoing shall not be
applicable (i) to the extent that the payment is made from the operation of
Borrowers’ controlled disbursement account maintained with the Administrative
Agent, (ii) to a prepayment in full of the aggregate principal amount of a
Borrowing then outstanding or (iii) to the extent necessary to apply fully the
required amount of a mandatory prepayment.

SECTION 2.10 Fees.

(a) The Borrowers agree to pay to the Administrative Agent for the account of
each Lender a commitment fee (the “Revolving Credit Commitment Fee”), which
shall accrue at the Applicable Commitment Rate on the average of the daily
amount of the unused Commitment of such Lender during the period from and
including the Effective Date to but excluding the date on which such Commitment
terminates. Accrued Revolving Credit Commitment Fees shall be payable quarterly
in arrears on the third Business Day of January, April, July and October of each
year and on the date on which the Commitments terminate, commencing on the first
such date to occur after the date hereof. All Revolving Credit Commitment Fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day). For purposes of computing Revolving Credit Commitment Fees, a
Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans, Swingline Loans and LC Exposure of such Lender.

(b)The Borrowers agree to pay to the Administrative Agent for the account of
each Lender a participation fee with respect to its participation in Letters of
Credit, which shall accrue for each day during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, at a rate per annum equal to (i) for trade or documentary Letters of
Credit (x) the Applicable Margin with respect to interest on Eurodollar Loans
for such day minus (y) 0.50%, and (ii) for standby Letters of Credit, the
Applicable Margin with respect to interest on Eurodollar Loans for such day, in
each case multiplied by the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure, as well as a fronting fee to the Issuing Bank at a
rate of 0.125% per annum on the face amount of each Letter of Credit payable in
advance and the Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees accrued through and including the last
day of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the Effective Date; provided that all such fees shall be payable on
the date on which the Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand. Any other
fees payable to the Issuing Bank pursuant to this paragraph shall be payable to
the Issuing Bank on demand. All participation and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(c) The Borrowers agree to pay to the Administrative Agent, for its own account,
fees in the amounts set forth in the Fee Letter and any other fees in the
amounts and at the times separately agreed upon in writing between the Borrowers
and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Absent any error in the calculation thereof,
fees paid shall not be refundable under any circumstances.

SECTION 2.11 Interest.

(a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest for each day on which any principal of such Loans remains
outstanding at the Alternate Base Rate for such day plus the Applicable Margin
for such day.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest for each
day during each Interest Period applicable thereto at the Adjusted LIBO Rate for
such Interest Period plus the Applicable Margin for such day.

(c) Notwithstanding the foregoing, if an Event of Default shall have occurred
and be continuing, then unless and until such Event of Default shall have been
cured or waived, all outstanding Loans and any overdue interest, fees or other
amounts owed under the Financing Documents at the discretion of the
Administrative Agent or at the request of the Required Lenders shall bear
interest, after as well as before judgment, at a rate per annum equal to 2% plus
the rate otherwise applicable to ABR Loans as provided in the preceding
paragraphs of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan, on the Maturity Date and, upon termination of the
Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Eurodollar Loan, accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Loan prior to the end
of the current Interest Period therefor, accrued interest on such Eurodollar
Loan shall be payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days
for Eurodollar Loans and 365/366 days for ABR Loans (including Swingline Loans),
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.12 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate, for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy, as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request or Interest Election Request requests a
Eurodollar Borrowing, such Borrowing shall be made as an ABR Borrowing.

SECTION 2.13 Increased Costs.



  (a)   If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Eurodollar Loan) or to increase the cost to such
Lender or the Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or
otherwise with respect to its Eurodollar Loans or its maintenance of, or
participation in, Letters of Credit), then the Borrowers will pay to such Lender
or the Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth in reasonable
detail the calculation of the amount or amounts necessary to compensate such
Lender or the Issuing Bank or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrowers and shall be conclusive absent manifest error. The Borrowers shall pay
such Lender or the Issuing Bank, as the case may be, the amount shown as due on
any such certificate on demand.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.14 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto or (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.09(d) and is revoked in accordance therewith), then, in any such
event, the Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth in reasonable detail any amount or amounts that such Lender is
entitled to receive pursuant to this Section shall be delivered to the Borrowers
and shall be conclusive absent manifest error. The Borrowers shall pay such
Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof. Notwithstanding the foregoing, the Borrowers shall not be
required to make any prepayment of a Eurodollar Borrowing pursuant to
Section 2.09(b) until the last day of the Interest Period with respect thereto
so long as an amount equal to such prepayment is deposited by the Borrowers into
a cash collateral account with the Administrative Agent and applied to such
prepayment on the last day of such Interest Period. To the extent that a
prepayment is deposited by the Borrowers into a cash collateral account with the
Administrative Agent, such deposit shall bear interest and the Administrative
Agent shall credit the cash collateral account at a rate per annum equal to the
greater of (x) zero percent (0%) and (y) the Prime Rate minus three percent
(3%).

SECTION 2.15 Taxes.

(a) Any and all payments by or on account of any obligation of the Borrowers
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrowers shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrowers shall make such deductions and
(iii) the Borrowers shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrowers shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within ten (10) days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrowers hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising there from or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrowers by a Lender or the Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrowers to a Governmental Authority, the Borrowers shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrowers (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrowers as will permit such payments to be made
without withholding or at a reduced rate.

(f) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrowers or with respect to which the Borrowers have
paid additional amounts pursuant to Section 2.15, it shall pay over such refund
to the Borrowers (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrowers under this Section 2.15 with respect
to the Taxes or Other Taxes giving rise to such refund); provided that the
Borrowers, upon the request of the Administrative Agent or such Lender, agree to
repay the amount paid over to the Borrowers (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event that the Administrative Agent
or such Lender is required to repay such refund to such Governmental Authority.
This section shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or other information relating to its
taxes which it deems confidential) to the Borrowers or any other Person.

SECTION 2.16 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrowers shall make each payment required to be made by the Borrowers
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.13, 2.14 or 2.15, or
otherwise) prior to 12:00 noon, New York City time, on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. The Administrative
Agent may charge, when due and payable, the Borrowers’ account with the
Administrative Agent for all interest, principal and Revolving Credit Commitment
Fees or other fees owing to the Administrative Agent, the Issuing Bank or the
Lenders on or with respect to this Agreement and/or Loans and other Financing
Documents. All such payments shall be made to the Administrative Agent at its
offices at One Chase Square, T-25, Rochester New York 14643, except payments to
be made directly to the Issuing Bank as expressly provided herein and except
that payments pursuant to Sections 2.13, 2.14, 2.15 and 9.03 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension; provided that, in the case of any prepayment of principal of or
interest on any Eurodollar Loan, if such next succeeding Business Day would fall
in the next calendar month, the date for payment shall instead be the next
preceding Business Day. All payments hereunder shall be made in dollars.

(b) Except as otherwise provided in the Security Agreement, if at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, unreimbursed LC Disbursements, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and participations in LC Disbursements and
Swingline Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrowers pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Credit
Parties or any of their Subsidiaries or Affiliates (as to which the provisions
of this paragraph shall apply). The Borrowers consent to the foregoing and
agree, to the extent the Borrowers may effectively do so under applicable law,
that any Lender acquiring a participation pursuant to the foregoing arrangements
may exercise against the Borrowers rights of set-off and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of the Borrowers in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the
Borrowers prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the Issuing
Bank, as the case may be, the amount due. In such event, if the Borrowers have
not in fact made such payment, then each of the Lenders or the Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(d) or (e), 2.05(b) or 2.16(c), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid. Until such Lender’s
unsatisfied obligations are fully paid, such Lender shall be excluded from any
determination of Required Lenders under this Agreement.

SECTION 2.17 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.13, or if the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.13 or 2.15, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.13, or if the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, or if any
Lender defaults in its obligation to fund Loans hereunder, or if any Lender
fails to approve an amendment or waiver to this Agreement requiring its consent,
which amendment or waiver is approved by the Required Lenders, then the
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrowers,
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Revolving Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.13 or payments required to be made pursuant to Section 2.15, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrowers to require such assignment and delegation cease to
apply.

ARTICLE III.

Representations and Warranties

The Borrowers represent and warrant to the Lenders that:

SECTION 3.01 Existence and Power. Each Borrower is a corporation organized,
validly existing and in good standing under the laws of the State of Delaware,
and has all necessary powers required to carry on its business as now conducted
and, except where the failure to do so would not be reasonably expected to
result in a Material Adverse Effect, is qualified to do business in, and is in
good standing in, every jurisdiction where such qualification is required.

SECTION 3.02 Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by each Borrower of the Financing Documents
to which it is a party are within its corporate powers, have been duly
authorized by all necessary corporate action, require no action by or in respect
of, or filing with, any Governmental Authority (except as contemplated by the
Security Agreement) and do not contravene, or constitute a default under, any
provision of applicable law or regulation or of its charter or bylaws or of any
agreement, judgment, injunction, order, decree or other instrument binding upon
each (except for any such breach or default which would not reasonably expected
to have a Material Adverse Effect) or result in the creation or imposition of
any Lien on any asset of the Borrowers or any of their Subsidiaries (except the
Liens in favor of the Administrative Agent under the Security Agreement).

SECTION 3.03 Binding Effect. This Agreement and the other Financing Documents to
which each Borrower is a party constitute valid and binding agreements of such
Borrower, in each case enforceable in accordance with their respective terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization or moratorium or other similar laws relating to the enforcement
of creditors’ rights generally and by general equitable principles.

SECTION 3.04 Financial Information.

(a) The Borrowers have heretofore furnished to the Administrative Agent
(i) consolidated financial statements of Holdings and its Subsidiaries for the
fiscal years ended December 31, 2003 and December 31, 2004, audited by
PriceWaterhouseCoopers LLP, independent public accountants, and (ii) management
prepared consolidated financial statements of Holdings and its Subsidiaries for
the fiscal quarters ended March 31, 2005 and June 30, 2005. Subject to
Section 3.04(d), such financial statements present fairly in all material
respects the financial condition and results of operations of Holdings and its
Subsidiaries as of the dates and for the periods indicated in accordance with
GAAP (except, in the case of quarterly financial statements, for the
presentation of footnotes and for applicable normal year-end audit adjustments).

(b) The Borrowers have heretofore furnished to the Administrative Agent
quarterly for the 2005 fiscal year, and annually for the 2006 through 2010
fiscal years, projected consolidated income statements, balance sheets and cash
flows of Holdings and its Subsidiaries, all in form and substance reasonably
satisfactory to the Lenders in their good faith judgment, all such projections
disclosing all assumptions made by Holdings and its Subsidiaries in formulating
such projections and giving effect to the Transactions. The projections have
been prepared on the basis of the assumptions stated therein, and reflect as of
the Effective Date the good faith estimate of Holdings and its Subsidiaries of
the results of operations and other information projected therein, provided that
no representation is made that the assumptions will prove to be correct or that
such projections will be realized, it being understood that projections are
subject to significant uncertainties.

(c) Since December 31, 2004, there has been no material adverse change in the
business, assets, operations or financial condition of Holdings and its
consolidated Subsidiaries, considered as a whole.

(d) Notwithstanding the foregoing, the consolidated financial statements of
Holdings and its Subsidiaries have been restated for the fiscal years ended
December 31, 2004 and December 31, 2003, the six-month period ended December 31,
2002, the fiscal year ended June 30, 2002 and the fiscal quarter ended March 31,
2005, as reflected in Holdings’ Forms 10Q-/A and 10K-/A filed with the
Securities and Exchange Commission on August 3, 2005, and such financial
statements, prior to giving effect to such restatement, may no longer be relied
upon. After giving effect to such restatement, the consolidated financial
statements of Holdings and its Subsidiaries for the fiscal years ended
December 31, 2003 and December 31, 2004 and the consolidated financial
statements of Holdings and its Subsidiaries for the fiscal quarter ended
March 31, 2005 present fairly in all material respects the financial condition
and results of operations of Holdings and its Subsidiaries as of the dates and
for the periods indicated in accordance with GAAP (except, in the case of
quarterly financial statements, for the presentation of footnotes and for
applicable normal year-end audit adjustments).

SECTION 3.05 Litigation. There is no action, suit or proceeding pending against,
or to the knowledge of the Borrowers threatened against or affecting, Holdings
or any of its Subsidiaries before any arbitrator or any Governmental Authority,
that (a) except for the Disclosed Matters, would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, or
(b) which would in any material respect draw into question the enforceability of
any of the Financing Documents, taken as a whole.

SECTION 3.06 Compliance with ERISA. Each of Holdings and its Subsidiaries and
each ERISA Affiliate has fulfilled its obligations under the minimum funding
standards of ERISA and the Code with respect to each Plan and is in compliance
in all material respects with the presently applicable provisions of ERISA and
the Code with respect to each Plan, and has not incurred any liability under
Title IV of ERISA (i) to the PBGC other than a liability to the PBGC for
premiums under Section 4007 of ERISA or (ii) in respect of a Multiemployer Plan
which has not been discharged in full when due.

SECTION 3.07 Taxes. Each of Holdings and its Subsidiaries has filed all
applicable United States Federal income tax returns and all other material tax
returns which are required to be filed by it and has paid all taxes stated to be
due in such returns or pursuant to any assessment received by it, except for
(a) taxes the amount, applicability or validity of which is being contested in
good faith by appropriate proceedings and (b) such returns or taxes which, if
not filed or paid, would not constitute a Material Adverse Effect. The charges,
accruals and reserves on the books of Holdings and its Subsidiaries in respect
of taxes or other similar governmental charges, additions to taxes and any
penalties and interest thereon are, in the opinion of the Borrowers, adequate.

SECTION 3.08 Environmental Compliance. Except as described in the Disclosed
Matters: (a) Holdings and its Subsidiaries have obtained and are in compliance
with all permits, certificates, approvals, licenses and other authorizations
(“Permits”) which are required under Environmental Laws and necessary for their
operations, except for such failures to obtain or comply with such Permits as
would not have a Material Adverse Effect; (b) no notice, citation, summons,
complaint, or enforcement action has been issued, and, to the best knowledge of
Borrowers, no investigation is pending, concerning any alleged failure of
Holdings or any Subsidiary to have a required Permit, any alleged violation of
Environmental Law or a Permit by Holdings or any Subsidiary, or any use,
generation, treatment, storage, disposal or release of a Hazardous Material by
Holdings or any Subsidiary or Predecessor, except for such event or events as
would not individually or in the aggregate have a Material Adverse Effect;
(c) to the best knowledge of Borrowers, neither Holdings nor any of its
Subsidiaries nor its Predecessor has used, generated, transported, stored,
disposed, discharged, released or threatened to release any Hazardous Materials
on, from or under the Real Property which would result in a violation of or
liability under Environmental Law, except for such violations or liabilities as
would not, individually or in the aggregate, constitute a Material Adverse
Effect or be materially adverse to the interests of the Lenders; (d) to the best
knowledge of Borrowers, no condition exists on the Real Property that violates
or creates liability under the Environmental Laws which would individually or in
the aggregate, constitute a Material Adverse Effect; and (e) there are no Liens
under Environmental Laws on the interests of any Credit Party in any Real
Property, and no governmental actions have been taken, or to Borrowers’
knowledge are pending, which could subject such property to such Liens.
Notwithstanding anything to the contrary herein, no representation or warranty
is made by the Borrowers under this Section 3.08 as to any environmental
conditions or activities of Predecessor, or any violation or liability resulting
therefrom, to the extent that the United States Government has assumed
responsibility for such condition, activity, violation or liability.

SECTION 3.09 Properties.

(a) As of the Effective Date, each of Holdings and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
reflected on the balance sheet described in Section 3.04(a) (other than assets
which are the subject of a Capital Lease Obligation), except for (i) minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties for their intended purposes
and (ii) uranium inventory and other property owned by Customers of the Credit
Parties and other third parties for which a corresponding liability in favor of
such Customers or third parties is reflected in such balance sheet.

(b) Except to the extent set forth on Schedule 3.09(b), to the knowledge of the
Borrowers, each of Holdings and its Subsidiaries owns, or is licensed to use,
all trademarks, trade names, copyrights, patents and other intellectual property
material to its business, and the use thereof by Holdings and its Subsidiaries
does not, to the knowledge of the Borrowers, infringe upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.10 Compliance with Laws and Agreements. Each of Holdings and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property (except for
Environmental Laws which are the subject of Section 3.08) and all indentures,
agreements and other instruments binding upon it or its property, and each has
all material governmental licenses, authorizations, consents and approvals
required to carry on its business as now conducted, except where the failure to
do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.11 Investment and Holding Company Status. Neither Holdings nor any of
its Subsidiaries is (a) an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940 or (b) a “holding company”
as defined in, or subject to regulation under, the Public Utility Holding
Company Act of 1935.

SECTION 3.12 Full Disclosure. All written information (including electronic
communications) furnished at or prior to the Effective Date by the Borrowers to
the Administrative Agent or any Lender for purposes of or in connection with
this Agreement or any of the Transactions is, taken as whole and in light of the
circumstances under which such information is furnished, true and accurate in
all material respects on the date as of which such information is furnished, and
true and accurate in all material respects on the date as of which such
information is stated or certified. It is understood that the foregoing is
limited to the extent that (i) projections have been made in good faith by the
management of Holdings and its Subsidiaries and in the view of management of
Holdings and its Subsidiaries are reasonable in light of all information known
to management as of the Effective Date, and (ii) no representation or warranty
is made as to whether the projected results will be realized, it being
understood that projections are subject to significant uncertainties.

SECTION 3.13 Security Interest. The Security Agreement creates and grants to the
Administrative Agent, for its own benefit and for the benefit of the Lenders,
legal, valid and perfected first priority (except as permitted pursuant to
Section 6.02 hereof) Liens in the Collateral identified therein. Such Collateral
is not subject to any other Liens whatsoever, except Liens permitted by
Section 6.02 hereof.

SECTION 3.14 Solvency.

(a) The fair salable value of the business of Holdings and its consolidated
Subsidiaries is not less than the amount that will be required to be paid on or
in respect of the probable liability on the existing debts and other liabilities
(including contingent liabilities) of Holdings and its consolidated
Subsidiaries, as they become absolute and mature.

(b) The assets of Holdings and its Subsidiaries do not constitute unreasonably
small capital for Holdings and its Subsidiaries to carry out their business as
now conducted and as proposed to be conducted including the capital needs of
Holdings and its Subsidiaries, taking into account the particular capital
requirements of the business conducted by Holdings and its Subsidiaries and
projected capital requirements and capital availability thereof.

(c) Neither Borrower intends to incur, nor intends to cause any Subisidiary to
incur, debts beyond its ability to pay such debts as they mature (taking into
account the timing and amounts of cash to be received by Holdings and any of its
Subsidiaries, and of amounts to be payable on or in respect of debt of Holdings
and any of its Subsidiaries).

(d) Neither Borrower believes that final judgments against Holdings or any
Subsidiary in actions for money damages presently pending will be rendered at a
time when, or in an amount such that, they will be unable to satisfy any such
judgments promptly in accordance with their terms (taking into account the
maximum reasonable amount of such judgments in any such actions and the earliest
reasonable time at which such judgments might be rendered). The cash flow of
Holdings and its consolidated Subsidiaries, after taking into account all other
anticipated uses of the cash of Holdings and its consolidated Subsidiaries
(including the payments on or in respect of debt referred to in paragraph (c) of
this Section), will at all times be sufficient to pay all such judgments
promptly in accordance with their terms.

SECTION 3.15 Employee Matters. There are no strikes, slowdowns, work stoppages
or controversies pending or, to the knowledge of the Borrowers, threatened
between any Credit Party and its employees, other than employee grievances
arising in the ordinary course of business, none of which would have, either
individually or in the aggregate, a Material Adverse Effect.

SECTION 3.16 Use of Proceeds. The proceeds of the Loans made and Letters of
Credit issued under this Agreement shall be used by the Borrowers for working
capital needs and general corporate purposes of the Credit Parties in the
ordinary course of business (subject to the limitations set forth in
Sections 6.03 through 6.07), for expenditures related to Approved Capital
Expenditure Programs and permitted acquisitions, and to refinance certain
existing Indebtedness, including, without limitation, the 2006 Senior Notes.

SECTION 3.17 Subsidiaries. Schedule 3.17 sets forth, as of the Effective Date,
all Subsidiaries. The authorized, issued and outstanding Equity Interests in
each Subsidiary consists, on the date hereof, of the Equity Interests described
on Schedule 3.17.

SECTION 3.18 Insurance. Schedule 3.18 sets forth a description of all insurance
maintained by or on behalf of the Credit Parties and their Subsidiaries as of
the Effective Date. As of the Effective Date, all premiums due and payable prior
to the Effective Date in respect of such insurance have been paid. The Borrowers
believe that the insurance maintained by or on behalf of the Credit Parties and
their Subsidiaries is adequate.

SECTION 3.19 Foreign Assets Control Regulations, etc.. Neither the making of the
Loans to, or issuance of Letters of Credit on behalf of, the Borrowers nor the
use of the proceeds thereof will violate the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto. Without limiting the foregoing,
neither the Borrowers nor any of their Subsidiaries or Affiliates (a) is or will
become a Person whose property or interests in property are blocked pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) or (b) engages or will engage in any
dealings or transactions, or be otherwise associated, with any such Person. The
Borrowers and their Subsidiaries and Affiliates are in compliance, in all
material respects, with the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act
of 2001).

ARTICLE IV.

Conditions

SECTION 4.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include electronic or telecopy transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) O’Melveny & Myers LLP, counsel for the Credit Parties,
substantially in the form of Exhibit B, and covering such matters relating to
the Credit Parties, this Agreement or the Transactions as the Required Lenders
shall reasonably request and (ii) Timothy B. Hansen, in-house counsel to the
Credit Parties, covering such matters as may be requested by the Administrative
Agent. The Borrowers hereby request such counsel to deliver such opinions.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Credit Parties, the
authorization of the Transactions and any other legal matters relating to the
Credit Parties, this Agreement or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

(d) The Administrative Agent shall have received a certificate of the Borrowers,
dated the Effective Date and signed by the President, a Vice President or a
Financial Officer of Enrichment, confirming compliance with the conditions set
forth in paragraphs (a) and (b) of Section 4.02.

(e) The Administrative Agent shall have received all fees and other amounts due
and payable, on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrowers hereunder.

(f) The Administrative Agent (or its counsel) shall have received the other
Financing Documents, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel and shall have determined that all
conditions set forth therein have been satisfied.

(g) With respect to any Liens not permitted pursuant to Section 6.02 hereof, the
Administrative Agent shall have received termination statements in form and
substance satisfactory to it.

(h) Each document (including each Uniform Commercial Code financing statement)
required by law or requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Administrative Agent for its own
benefit and for the benefit of the Lenders a first priority perfected Lien in
the Collateral shall have been properly filed, registered or recorded in each
jurisdiction in which the filing, registration or recordation thereof is so
required or requested, or arrangements reasonably satisfactory to the
Administrative Agent for the filing, registering or recording thereof shall have
been made.

(i) The Administrative Agent shall have received the results of a search of tax
and other Liens, and judgments and of the Uniform Commercial Code filings made
with respect to the Credit Parties in the jurisdictions in which each Credit
Party is organized and such other jurisdictions as the Administrative Agent may
require.

(j) The Administrative Agent shall have received and determined to be in form
and substance satisfactory to it:

(i) the most recent (dated within thirty (30) days of the Effective Date) aging
of accounts receivable of the Credit Parties;

(ii) an opening Borrowing Base Certificate evidencing not less than $200,000,000
in Availability on the Effective Date after giving effect to the transactions
occurring on that date and initial copies of the other reports required to be
delivered under Section 5.01(g);

(iii) a copy of a field examination of Holdings’ and its Subsidiaries’ books and
records;

(iv) evidence of the compliance by the Borrowers with Section 5.02(b) hereof;

(v) the financial statements described in Section 3.04 hereof;

(vi) the results of an inventory valuation appraisal with respect to the
Borrowers’ inventory in form and substance reasonably satisfactory to the
Administrative Agent;

(vii) all stock certificates evidencing the Equity Interests of each Material
Subsidiary (other than Enrichment) pledged to the Administrative Agent pursuant
to the Security Agreement, together with duly executed in blank undated stock
powers attached thereto;

(viii) a survey of the Customer contracts representing at least 80% of projected
revenue (based on existing contracts) for fiscal years 2006 to 2010 and
comparison of significant provisions with those contained in the model customer
contract;

(ix) a copy of the surety bond and/or standby trust agreement in favor of the
NRC with respect to the ultimate disposal of waste and disposition of depleted
uranium, decontamination and decommissioning of the gaseous diffusion plants
that are the Credit Parties’ responsibility; and

(x) the Facility Letter.

(k) The Administrative Agent shall have received such other documents, and
completed such other reviews, including all material agreements and contracts,
including, without limitation, all agreements with the DOE, Fabricators, the
Tennessee Valley Authority and the Russian government, litigation and taxes, as
the Administrative Agent or its counsel shall reasonably deem necessary;
provided that Holdings and its Subsidiaries shall not be obligated to provide
any information that is “classified” for reasons of national security or foreign
policy, or otherwise restricted from disclosure under applicable laws or
agreements.

(l) The Administrative Agent shall be satisfied with the management information
systems and cash management systems of Holdings and its Subsidiaries.

(m) The Administrative Agent shall have received in form and substance
reasonably satisfactory to it policies of insurance covering the credit risk
with respect to foreign Receivables assigned to the Agent.

(n) The Administrative Agent shall have received a current customer list that
includes addresses which the Administrative Agent agrees shall only be used in
the manner and at the times permitted by the Security Agreement.

(o) The Administrative Agent shall be satisfied that the Credit Parties have
designated, in a manner satisfactory to the Administrative Agent, that the
Credit Parties’ inventory is subject to the Liens of the Administrative Agent
for the benefit of the Secured Parties (as defined in the Security Agreement).

(p) The Administrative Agent shall have received in form and substance
reasonably satisfactory to it a processor agreement from each of the Fabricators
or a good faith undertaking from the Credit Parties in form and substance
satisfactory to the Administrative Agent that the Credit Parties will utilize
good faith commercially reasonable efforts to obtain any such agreements not
obtained by the Effective Date as promptly as possible after the Effective Date.

The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at
or prior to 3:00 p.m., New York City time, on September 27, 2005 (and, in the
event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).

SECTION 4.02 Each Credit Event. The obligation of any Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction on such date of the
following conditions:

(a) The representations and warranties of the Credit Parties set forth in this
Agreement and in the other Financing Documents shall be true and correct in all
material respects on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable; provided that any such representations and warranties that by their
express terms are made as of a specific date shall be true and correct as of
such specific date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing and the Borrowers
shall otherwise be in compliance with the provisions of Section 2.01, 2.04(b) or
2.05(c), as applicable.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V.

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or been terminated and all LC Disbursements
have been reimbursed, the Borrowers covenant and agree with the Lenders that:

SECTION 5.01 Information. The Borrowers will furnish to the Administrative Agent
and each of the Lenders, subject to confidentiality requirements and it being
understood that neither the Borrowers nor any Subsidiary shall be obligated to
provide any information that is “classified” for reasons of national security or
foreign policy, or otherwise restricted from disclosure under applicable laws or
agreements:

(a) within ninety (90) days after the end of each fiscal year, (i) a
consolidated balance sheet and consolidated income statement showing the
financial position of Holdings and its Subsidiaries as of the close of such
fiscal year and the results of their operations during such year, and (ii) a
consolidated statement of shareholders’ equity and a consolidated statement of
cash flow, as of the close of such fiscal year, comparing such financial
position and results of operations to such financial condition and results of
operations for the comparable period during the immediately preceding fiscal
year, all the foregoing financial statements to be audited by
PriceWaterhouseCoopers LLP or other independent public accountants reasonably
acceptable to the Administrative Agent (which report shall not contain any going
concern or similar qualification or exception as to scope), and together with
management’s discussion and analysis presented to the management of Holdings and
its Subsidiaries;

(b) within forty-five (45) days after the end of each of the first three
(3) fiscal quarters of each fiscal year of Holdings, (i) unaudited consolidated
balance sheets of Holdings and its Subsidiaries as of the end of such fiscal
quarter, together with the related consolidated statements of income for such
fiscal quarter and for the portion of Holdings’ fiscal year ended at the end of
such fiscal quarter and the related consolidated statements of cash flows and
consolidated changes in shareholders’ equity for the portion of Holdings’ fiscal
year ended at the end of such fiscal quarter and in comparative form the
corresponding financial information as at the end of, and for, the corresponding
fiscal quarter of Holdings’ prior fiscal year and the portion of Holdings’ prior
fiscal year ended at the end of such corresponding fiscal quarter, in each case
certified by a Financial Officer of Holdings as presenting fairly in all
material respects the financial position and results of operations and cash flow
of Holdings and its Subsidiaries in accordance with GAAP (except the absence of
footnote disclosure and subject to year-end adjustments), in each case subject
to normal year-end audit adjustments, and, solely for the last month of each
fiscal quarter for such quarter then ending, management’s discussion and
analysis presented to the management of Holdings and its Subsidiaries;

(c) if, at any time, either (i) Available Liquidity shall fall below
$125,000,000 for seven (7) consecutive Business Days or (ii) Collateral
Availability shall fall below $75,000,000 for seven (7) consecutive Business
Days, then, during the period from such seventh (7th) consecutive Business Day
until such time as Available Liquidity shall exceed $125,000,000 for ninety
(90) consecutive days and Collateral Availability shall exceed $75,000,000 for
ninety (90) consecutive days (the “Applicable Monthly Reporting Period”), within
fifteen (15) Business Days after the end of each calendar month during the
Applicable Monthly Reporting Period, unaudited consolidated balance sheets of
Holdings and its Subsidiaries as at the end of such month, together with the
related unaudited consolidated statements of income for such month and the
portion of Holdings’ fiscal year ended at the end of such month and the related
consolidated statements of cash flows and consolidated changes in shareholders’
equity for the portion of Holdings’ fiscal year ended at the end of such month
and, in comparative form, the corresponding financial information as at the end
of, and for, the corresponding month of Holdings’ prior fiscal year and the
portion of Holdings’ prior fiscal year ended at the end of such corresponding
month, in each case certified by a Financial Officer of Holdings as presenting
fairly in all material respects the financial position and results of operations
and cash flows of Holdings and its Subsidiaries as at the date of, and for the
periods covered by, such financial statements, in accordance with GAAP (except
for the absence of footnotes and subject to year-end adjustments), in each case
subject to normal year-end audit adjustments;

(d) concurrently with any delivery under (a), (b) or (c), (i) a certificate of
the firm or Person referred to therein (x) which certificate, in the case of the
certificate of a Financial Officer of Holdings shall be substantially in the
form of Exhibit 5.01(d) hereto (a “Compliance Certificate”) and shall
(i) certify that, to the best of his or her knowledge, no Default has occurred
(including calculations demonstrating compliance, as of the dates of the
financial statements being furnished, with the covenants set forth in
Sections 6.09 and, to the extent applicable Sections 6.10 and 6.11 hereof) and,
if such a Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto, and
(ii) for any period during which the Borrowers are required to satisfy the
financial test set forth in Section 6.10, a computation of the Fixed Charge
Coverage Ratio as of the end of each month for the period of twelve
(12) consecutive months most recently ended (commencing with the month most
recently ended prior to the date that the Borrowers became subject to the
financial test set forth in Section 6.10); and (y) which certificate, in the
case of the certificate furnished by the independent public accountants referred
in paragraph (a) above, may be limited to accounting matters and disclaim
responsibility for legal interpretations, but shall in any event, to the extent
available consistent with industry practice and professional standards, state
that to the best of such accountants’ knowledge, as of the dates of the
financial statements being furnished no Default has occurred under any of the
covenants set forth in Section 6.09 or, to the extent applicable, Sections 6.10
and 6.11 hereof and, if such a Default has occurred, specifying the nature and
extent thereof; provided, however, that any certificate delivered concurrently
with (a) above shall be accompanied by a supplemental certificate confirming the
accuracy of the accountants’ certificate (and shall in any event include
calculations demonstrating compliance with the covenants set forth in
Section 6.09 and, to the extent applicable, Sections 6.10 and 6.11 hereof) and
signed by a Financial Officer of Holdings and (ii) a report showing monthly
production levels on a trailing twelve (12) month basis until such time as
production level tests under the DOE Agreement are no longer applicable;

(e) promptly after the same become publicly available, copies of such
registration statements, annual, periodic and other reports, and such proxy
statements and other information, if any, as shall be filed by Holdings or any
of its Subsidiaries with the Securities and Exchange Commission pursuant to the
requirements of the Securities Act of 1933, as amended, or the Securities
Exchange Act of 1934, as amended, if any;

(f) within thirty (30) days after the beginning of each fiscal year, a summary
of business plans and financial operation projections (including with respect to
Capital Expenditures) for Holdings and its Subsidiaries for such fiscal year
(including quarterly balance sheets, statements of income and of cash flow)
prepared by management and in form, substance and detail (including principal
assumptions provided separately in writing) satisfactory to the Administrative
Agent;

(g) within fifteen (15) Business Days after the end of each calendar month,
(i) a certificate substantially in the form of Exhibit 5.01(g) hereto (a
“Borrowing Base Certificate”) executed by a Financial Officer of the Borrowers
demonstrating compliance as at the end of each month with the Availability
requirements, which shall include a Borrowing Base calculation, inventory
designation, an inventory reconciliation delineating Credit Party owned
inventory versus Customer owned inventory (to the extent included in the
determination of the Borrowing Base or any reserves with respect thereto), and
(ii) an aging schedule of Receivables and a report showing debit and credit
adjustments to Receivables, a reconciliation of Receivables aging to the general
ledger, accounts payable listing and reconciliation of accounts payable listing
to the general ledger, a detailed list of customer liabilities and deferred
revenue accounts, a detailed inventory report, detailed credit insurance
coverage by Customer and binding order backlog information, in each case in form
and detail satisfactory to the Administrative Agent in its Permitted Discretion;

(h) within fifteen (15) Business Days after the end of each calendar month, a
certificate substantially in the form of Exhibit 5.01(h) hereto (an “Available
Liquidity Certificate”) executed by a Financial Officer of the Borrowers setting
forth a calculation of Available Liquidity as of the end of such month, together
with copies of all account statements provided to the Borrowers with respect to
cash on deposit in accounts subject to account control agreements and Permitted
Investments subject to account control agreements (except for (x) accounts
maintained with the Administrative Agent or (y) accounts for which statements
have been delivered to the Administrative Agent by the applicable financial
institutions), provided that, at all times when Available Liquidity shall be
less than $130,000,000, the Borrowers shall be required to deliver Available
Liquidity Certificates weekly on Tuesday of each week setting forth Available
Liquidity as of the close of business on Friday of the prior week (or with such
greater frequency as the Administrative Agent may request in its Permitted
Discretion);

(i) as soon as practicable, copies of Form 327 to be submitted to the NRC
containing inventory reporting as at September 30 of each year and copies of
Form 742 and Form A200 relating to the Credit Parties’ semi-annual inventory
reconciliation with the “Nuclear Materials Management Safeguard System” (in each
case, only to the extent such inventory is included in the determination of the
Borrowing Base or any reserves with respect thereto) and copies of all material
financial, inventory and operational compliance reports, forms, filings, loan
documents and financial information (including information relating to DOE Lease
Turnover Obligations, tails disposition and any other indemnity obligations)
submitted to governmental agencies (including the DOE and the NRC) (excluding
documents generated in the ordinary course), subject, in each case, to any
confidentiality requirements, material financial reports distributed to its
equity holders and all reports submitted to the issuer of the Credit Parties’
foreign credit Receivables policy;

(j) promptly upon becoming aware thereof, notice to the Administrative Agent of
the execution of or termination of a material contract with a Customer, the DOE,
the NRC or the Tennessee Valley Authority or the failure to fulfill an order
under a material contract with a Customer;

(k) within thirty (30) days after the beginning of each fiscal year and more
frequently as may be requested by the Administrative Agent, a report showing the
Customer base and Customer corporate credit ratings (for all Customers that have
corporate credit ratings);

(l) as soon as possible and in any event within ten (10) days of the filing
thereof, copies of all tax returns filed by any Credit Party with the U.S.
Internal Revenue Service;

(m) periodic updates, but no less frequently than once each fiscal year, of
estimated DOE Lease Turnover Obligations; and

(n) such other information as the Administrative Agent or any Lender may
reasonably request.

SECTION 5.02 Maintenance of Property; Insurance.

(a) The Borrowers will keep, and will cause each Subsidiary to keep, all
material properties used or useful in its business as then conducted in good
working order and condition, ordinary wear and tear and loss or damage from
casualty excepted.

(b) The Borrowers will maintain, and will maintain on behalf of each Subsidiary,
to the extent commercially available, (i) physical damage insurance on
substantially all its real and personal property in the United States (including
all Collateral and books and records relating to any proceeds of Collateral
other than Accounts, Deposit Accounts, Equity Interests, Instruments, Copyright
Collateral, Patent Collateral and Trademark Collateral (Equity Interests,
Copyright Collateral, Instruments, Patent Collateral and Trademark Collateral
being defined in the Security Agreement)) on an “All Risks” form subject to
normal exclusions (including the perils of flood and quake) on a repair and
replacement cost basis for all such property in an amount not less than
$700,000,000 (subject to a deductible amount or retention not to exceed
$55,000,000, and consequential loss coverage for extra expense, (ii) public
liability insurance in an amount not less than $100,000,000, excluding risks
covered by an agreement of indemnification between Enrichment and the Department
of Energy or other government agency; and risks of public liability arising from
nuclear incidents occurring outside the United States, and (iii) such other
insurance coverage in such amounts and with respect to such risks relating to
the Credit Parties’ Collateral as the Required Lenders may reasonably request.
All such insurance, except for the share of Credit Parties’ property insurance
underwritten by NIIRA Limited, which shall not exceed $150,000,000, shall be
provided by insurers having an A.M. Best policyholders rating of not less than
A- as of the Effective Date. Prior to the Effective Date, the Borrowers will
cause the Administrative Agent to be named as an insured party or loss payee, on
behalf of the Lenders, on each insurance policy covering risks relating to any
of the Collateral and books and records relating to any proceeds of Collateral
and as an additional insured on all other insurance referenced in the first
sentence of this Section 5.02(b). Each such insurance policy in effect during
the term of this Agreement shall include effective waivers by the insurer of all
claims for insurance premiums against the Administrative Agent or any other
Person entitled to the benefits of the Security Agreement, provide that all
insurance proceeds in excess of deductible amounts or retentions which are
payable in respect of losses relating to Collateral and books and records shall
be adjusted with and payable to the Administrative Agent (except so long as no
Default has occurred and is continuing any loss which is less than $1,000,000
may be adjusted with and payable to the Credit Parties), and provide that no
cancellation or termination thereof shall be effective until at least thirty
(30) days after receipt by the Administrative Agent of written notice thereof.
The Administrative Agent will consult with the Borrowers before agreeing to any
adjustment of insurance proceeds covered by the preceding sentence. Net Proceeds
of insurance if not applied to acquire other assets or property within the
timelines provided in Section 2.09(b)(ii) hereof or in the case of business
interruption insurance promptly applied to the operation of Credit Parties’
business shall be applied to prepay Loans in accordance with Section 2.09(c)
hereof. During the occurrence and continuance of an Event of Default, the Net
Proceeds of insurance shall be maintained in a cash collateral account with the
Administrative Agent and may be, upon notice to the Borrowers, setoff and
applied to prepay outstanding principal and interest on the Loans. In addition
to insurance for physical damage and public liability, the Borrowers shall
continue to maintain, and shall continue to maintain on behalf of each
Subsidiary, the foreign credit Receivable insurance in effect on the Effective
Date covering the Customers and countries then in effect with the deductibles,
coverage limits and insuring percentages then in effect, with such changes as
may be approved by the Administrative Agent in its Permitted Discretion. The
Borrowers will deliver, and will deliver on behalf of each Subsidiary, to the
Administrative Agent (i) on the Effective Date and within ninety-five (95) days
after the end of each fiscal year of Holdings, a certificate dated such date
showing the total amount of insurance coverage as of such date, (ii) from time
to time true and complete copies of such insurance policies of the Credit
Parties (or, if the Credit Parties do not have such insurance policies in their
possession, evidence thereof) relating to such insurance coverage as the
Required Lenders through the Administrative Agent may request, (iii) within
fifteen (15) days of receipt of notice from any insurer, a copy of any notice of
cancellation or material adverse change in coverage from that existing on the
date of this Agreement and (iv) within fifteen (15) days of any cancellation or
nonrenewal of coverage by the Credit Parties, notice of such cancellation or
nonrenewal.

SECTION 5.03 Compliance with Laws. The Borrowers will comply, and cause each
Subsidiary to comply, with all applicable laws, ordinances, rules, regulations,
and requirements of governmental authorities (including ERISA and the rules and
regulations thereunder, but excluding Environmental Laws which are the subject
of Section 5.06) except where failure to comply would not have a Material
Adverse Effect, or where the necessity of compliance therewith is being
contested in good faith by appropriate proceedings.

SECTION 5.04 Inspection of Property, Books and Records. The Borrowers will keep,
and will cause each Subsidiary to keep, proper books of record and account
reflecting their business and activities; and will permit, and will cause each
Subsidiary to permit, upon reasonable notice, representatives of any Lender at
such Lender’s expense to visit and inspect any of their respective properties,
to examine and make abstracts from any of their respective books and records and
to discuss their respective affairs, finances and accounts with their respective
officers, senior employees and independent public accountants, all during normal
business hours and as often as may reasonably be desired (but not so as to
materially interfere with the business of the Borrowers or any of their
Subsidiaries); provided that the Borrowers may, at their option, have one or
more employees or representatives present at any such inspection, examination or
discussion; provided, further, that each of the foregoing shall be subject to
compliance with applicable laws and the Borrowers and their Subsidiaries shall
not be obligated to provide any information that is “classified” for reasons of
national security or foreign policy, or otherwise restricted from disclosure
under applicable laws or agreements. At the Borrowers’ expense, the
Administrative Agent (x) shall have the right to audit, up to two times each
fiscal year (provided that, if Collateral Availability is greater than
$75,000,000, such audits shall be limited to one time each fiscal year, and
provided further that if a Default or Event of Default shall have occurred and
be continuing, the Administrative Agent shall have the right to conduct audits
as often as the Administrative Agent may request in the exercise of its
Permitted Discretion), the existence and condition of the Collateral and to
review compliance with the Financing Documents, (y) shall have the right to
retain an inventory appraiser to appraise the inventory Collateral once each
fiscal year (provided that, if Available Liquidity shall equal or exceed
$125,000,000, the Administrative Agent may, in its Permitted Discretion, waive
the requirement for an annual inventory appraisal, and provided, further, that
if a Default or Event of Default shall have occurred and be continuing, the
Administrative Agent shall have the right to retain appraisers to appraise the
inventory Collateral as often as the Administrative Agent may request in the
exercise of its Permitted Discretion) and (z) shall have the right to obtain
independent reports regarding the uranium markets, including, spot market value
information. The Borrowers will enter into agreements (in form and substance
satisfactory to the Administrative Agent in its Permitted Discretion) with the
Administrative Agent and PriceWaterhouseCoopers LLP (or such other nationally
recognized independent public accounting firm as may be selected by the
Borrowers and which is reasonably satisfactory to the Administrative Agent in
its Permitted Discretion) providing annual verifications of Customer account
balances and inventory counts in a manner satisfactory to the Administrative
Agent.

SECTION 5.05 Use of Proceeds. The proceeds of the Loans made and Letters of
Credit issued under this Agreement shall be used by the Borrowers for working
capital needs and general corporate purposes of the Credit Parties in the
ordinary course of business (subject to the limitations set forth in
Section 6.03 through 6.07), for expenditures related to Approved Capital
Expenditure Programs and permitted acquisitions, and to refinance certain
existing Indebtedness, including, without limitation, the 2006 Senior Notes.
None of such proceeds will be used, directly or indirectly, for the purpose,
whether immediate, incidental or ultimate, of buying or carrying any “margin
stock” within the meaning of Regulation U.

SECTION 5.06 Environmental Matters. The Borrowers will keep and maintain, and
will cause their Subsidiaries to keep and maintain, all Real Property and each
portion thereof in compliance in all material respects with all applicable
Environmental Laws and, except for the Disclosed Matters, promptly notify the
Administrative Agent in writing (attaching a copy of any pertinent written
material) of (a) any and all material compliance enforcement, cleanup, removal
or other governmental or regulatory actions instituted, completed or threatened
in writing against the Borrowers or their Subsidiaries by a Governmental
Authority pursuant to any applicable Environmental Laws; (b) any and all
material claims made or threatened in writing by any Person against Borrowers
relating to damage, contribution, cost recovery, compensation, loss or injury
resulting from any Hazardous Materials; (c) discovery by any senior officer
(vice president or above) of a Borrower or any Subsidiary of any material
occurrence or condition on any Real Property or real property adjoining or in
the vicinity of such Real Property that would reasonably be expected to cause
the interests of any Credit Party in such Real Property or any part thereof to
be subject to any restrictions on the ownership, occupancy, transferability or
use of such Real Property by any Credit Party or create material liability on
the part of any Credit Party under any applicable Environmental Laws; (d) any
proceeding for the suspension or termination of a Permit required under
Environmental Laws for the operation of the business of the Credit Parties; or
(e) any part of the interests of any Credit Party in any Real Property that is
or will be subject to a lien imposed under Environmental Law.

SECTION 5.07 Taxes. The Borrowers will, and will cause each of their
Subsidiaries to, pay and discharge promptly when due all taxes, assessments and
governmental charges or levies imposed upon the Borrowers and their Subsidiaries
or upon their respective income or profits or in respect of their respective
property before the same shall become delinquent or in default, as well as all
lawful claims for labor, materials and supplies or otherwise, which, if unpaid,
would give rise to Liens upon such properties or any part thereof; provided,
however, that such payment and discharge shall not be required with respect to
(i) any such tax, assessment, charge, levy or claim so long as the validity or
amount thereof shall be contested in good faith by appropriate proceedings and
the applicable party, shall have set aside on its books adequate reserves with
respect thereto, and such contest operates to suspend collection of the
contested tax, assessment, charge, levy or claims and enforcement of a Lien or
(ii) any tax, assessment, charge, levy or claims, the failure to pay and
discharge when due which, individually or in the aggregate would not have a
Material Adverse Effect.

SECTION 5.08 Security Interests. The Borrowers will at all times take, or cause
to be taken, and will cause their Subsidiaries to at all times take, or cause to
be taken, all actions necessary to maintain the Liens in favor of the
Administrative Agent under the Security Agreement as valid and perfected Liens,
subject only to Liens permitted under Section 6.02, and supply all information
to the Administrative Agent necessary for such maintenance.

SECTION 5.09 Existence, Conduct of Business. The Borrowers will, and will cause
each of their Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

SECTION 5.10 Litigation and Other Notices. The Borrowers will give the
Administrative Agent prompt written notice of the following:

(a) the issuance by any court or Governmental Authority of any injunction,
order, decision or other restraint prohibiting, or having the effect of
prohibiting, the making of the Loans, or invalidating, or having the effect of
invalidating, any provision of this Agreement or the other Financing Documents
that would materially adversely affect the Lenders’ ability to enforce any
payment obligations hereunder, or the initiation of any litigation or similar
proceeding seeking any such injunction, order, decision or other restraint;

(b) the filing or commencement of any action, suit or proceeding against the
Borrowers or any of their Subsidiaries, whether at law or in equity or by or
before any arbitrator or Governmental Authority, (i) which is brought by or on
behalf of any Governmental Authority, or in which injunctive or other equitable
relief is sought and which would reasonably be expected to have a Material
Adverse Effect or (ii) as to which it is probable (within the meaning of
Statement of Financial Accounting Standards No. 5) that there will be an adverse
determination and which, if adversely determined, would (A) reasonably be
expected to result in liability of the Borrowers or their Subsidiaries in an
aggregate amount of $5,000,000 or more, not reimbursable by insurance, or
(B) materially impair the ability of a Borrower or any Subsidiary to perform its
material obligations under this Agreement, any Note or any other Financing
Document to which it is a party;

(c) (i) any Default or (ii) any failure by the Borrowers or their Subsidiaries
to comply with the provisions of the DOE Agreement, any other agreement with the
DOE, the NRC, the Russian government, OAO Techsnabexport or the Tennessee Valley
Authority, or any other material contract or agreement which would reasonably be
expected to result in a Material Adverse Effect, in each case, specifying the
nature and extent thereof and the action (if any) which is proposed to be taken
with respect thereto;

(d) notices given or received (with copies thereof) with respect to any Material
Indebtedness for borrowed money;

(e) notices given or received (with copies thereof) with respect to the foreign
credit Receivable insurance maintained by the Credit Parties; and

(f) any development in the business or affairs of a Borrower or any Subsidiary
which has had a Material Adverse Effect.

SECTION 5.11 Additional Grantors and Guarantors. The Borrowers will, and will
cause all of their Material Subsidiaries to, promptly inform the Administrative
Agent of the creation or acquisition of any Subsidiary (subject to the
provisions of Section 6.04), to cause each Material Subsidiary not in existence
on the date hereof to enter into a Guarantee in form and substance satisfactory
to the Administrative Agent and to execute the Security Agreement, as
applicable, as a grantor, to cause the direct parent of each such Material
Subsidiary to pledge all of the Equity Interests of such Material Subsidiary
pursuant to the Security Agreement, to cause each such Material Subsidiary to
pledge its accounts receivable and all other assets pursuant to the Security
Agreement, and, in connection with any of the foregoing, to provide such
resolutions, certificates and opinions of counsel as shall be requested by the
Administrative Agent in its Permitted Discretion; provided that the Credit
Parties shall not be required (i) to pledge more than 65% of the Equity
Interests of any Foreign Subsidiary whose Equity Interests are owned directly by
a Domestic Subsidiary, (ii) to pledge any Equity Interests of any Foreign
Subsidiary whose Equity Interests are owned by another Foreign Subsidiary,
(iii) to cause any Foreign Subsidiary to enter into a Guarantee, or (iv) to
cause any Foreign Subsidiary to pledge its accounts receivable or other assets.

SECTION 5.12 Cash Management Arrangements. The Borrowers will, and will cause
each of the other Credit Parties to, maintain such cash management systems and
banking arrangements (including the establishment of lockboxes and deposit
account control arrangements) as provided for in the Security Agreement and on
terms satisfactory to the Administrative Agent in its Permitted Discretion.

ARTICLE VI.

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or been terminated and all LC Disbursements
have been reimbursed, the Borrowers covenant and agree with the Lenders that:

SECTION 6.01 Indebtedness. The Borrowers will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) Indebtedness created under the Financing Documents;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01;

(c) Indebtedness of the Borrowers or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof; provided that (i) such Indebtedness is
incurred prior to or within ninety (90) days after such acquisition or the
completion of such construction or improvement and (ii) if, at the time such
Indebtedness is contemplated to be incurred (x) Collateral Availability shall be
less than $75,000,000 or (y) a Default or Event of Default shall have occurred
and be continuing, the Borrowers and their Subsidiaries shall not incur such
Indebtedness if the aggregate principal amount of all outstanding Indebtedness
incurred pursuant to this subparagraph (c) during the period when Collateral
Availability is less than $75,000,000 shall exceed $25,000,000;

(d) Indebtedness of any Person that becomes a Subsidiary after the date hereof,
in accordance with the terms hereof, provided that such Indebtedness exists at
the time such Person becomes a Subsidiary;

(e) Guarantees permitted by Section 6.04;

(f) Indebtedness owing to any insurance company in connection with the financing
of any insurance premiums permitted by such insurance company in the ordinary
course of business and Indebtedness in respect of surety and appeal bonds and
performance bonds issued in the ordinary course of business or in connection
with an Approved Capital Expenditure Program;

(g) Indebtedness of any Credit Party to any other Credit Party;

(h) Banking Services Obligations and Derivative Obligations entered into in the
ordinary course of business and not for speculative purposes;

(i) Subordinated Indebtedness; provided that no such Subordinated Indebtedness
shall (i) be guaranteed by any Subsidiary (unless such guarantee is expressly
subordinated to the Loans and LC Exposure on terms consistent with the
subordination provisions contained in Exhibit D hereto or otherwise satisfactory
to the Administrative Agent in its Permitted Discretion), (ii) be secured by any
property of Holdings or any Subsidiary, (iii) bear cash interest at a rate
greater than 15% per annum, (iv) provide for any prepayment or repayment of all
or any portion of the principal thereof prior to six (6) months after the
Maturity Date, (v) contain more restrictive covenants than those contained
herein or (vi) contain any cross default provisions;

(j) Indebtedness in respect of convertible notes, high yield notes or similar
debt securities issued by Holdings that (i) does not provide for any required
payment, prepayment or repayment of all or any portion of the principal thereof
prior to six (6) months after the Maturity Date, and (ii) is not secured by any
property or asset of Holdings or any Subsidiary, or, if secured by any property
or asset of Holdings or any Subsidiary, the Liens securing such indebtedness
shall be “silent second Liens” that are expressly junior in priority to the
Liens in favor of the Administrative Agent securing the Loans on terms
satisfactory to the Administrative Agent in its Permitted Discretion;

(k) unsecured Indebtedness not otherwise satisfying the criteria set forth in
clauses (b), (d), (e), (f), (g), (i) or (j) above; provided that (i) if, at the
time such Indebtedness is contemplated to be incurred (x) Collateral
Availability shall be less than $75,000,000 or (y) a Default or Event of Default
shall have occurred and be continuing, the Borrowers and their Subsidiaries
shall not incur such Indebtedness if the aggregate principal amount of all
outstanding Indebtedness incurred pursuant to this subparagraph (j) during the
period when Collateral Availability is less than $75,000,000 shall exceed
$25,000,000 and (ii) if such Indebtedness provides for any required payment,
prepayment or repayment of all or any portion of the principal thereof prior to
six (6) months after the Maturity Date, the aggregate amount of all such
required principal payments, prepayments or repayments on all Indebtedness
incurred under this clause (j) shall not exceed $10,000,000 during any fiscal
year;

(l) Indebtedness owing to one or more Governmental Authorities or
quasi-Governmental Authorities, including without limitation, the Ohio
Department of Development or any of its affiliates, successors or assigns, in an
aggregate principal amount not to exceed $25,000,000 at any time; and

(m) any extension, renewal, replacement or refinancing of Indebtedness permitted
by any of clauses (b) through (f) or (j) through (l) of this Section 6.01;
provided that (i) such extension, renewal, replacement or refinancing does not
increase the principal amount (excluding fees, premium, if any, and costs of
issuance) of the Indebtedness that is being extended, renewed, replaced or
refinanced, except for increases in the principal amount of non-recourse
Indebtedness to the then fair market value of the assets pledged as security for
such Indebtedness, (ii) the Indebtedness resulting from such extension, renewal,
replacement or refinancing shall have a weighted average life to maturity that
is no shorter than the Indebtedness that is being extended, renewed, replaced or
refinanced, (iii) if the Indebtedness that is being extended, renewed, replaced
or refinanced is secured by property or assets of the Credit Parties, the
Indebtedness resulting from such extension, renewal, replacement or refinancing
shall be secured only by substantially the same property or assets that were
originally pledged to secure the Indebtedness that is being extended, renewed,
replaced or refinanced and (iv) if the Indebtedness that is being extended,
renewed, replaced or refinanced is Subordinated Indebtedness, the Indebtedness
resulting from such extension, renewal, replacement or refinancing shall be
Subordinated Indebtedness permitted by Section 6.01(i).

SECTION 6.02 Liens. The Borrowers will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter owned by the Borrowers or any Subsidiary, or assign or
sell any income or revenues (including accounts receivable) or rights in respect
of any thereof, except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of a Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02, and replacements Liens on
such property or assets securing any extension, renewal, replacement or
refinancing of any Indebtedness permitted by Section 6.01(b) or 6.01(e) (to the
extent the Guarantee relates to Indebtedness permitted under Section 6.01(b));
provided that such extension, renewal, replacement or refinancing is also
permitted by Section 6.01(m);

(c) any Lien existing on any property or asset prior to the acquisition thereof
by a Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary and replacement Liens on such property or assets
securing any extension, renewal, replacement or refinancing of the Indebtedness
secured by such Lien permitted by Section 6.01(m); provided that (i) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary, as the case may be and (ii) such Lien shall
not apply to any other property or assets of the Borrowers or any Subsidiary;

(d) Liens on assets financed or acquired with the proceeds of, and securing,
Indebtedness permitted under Section 6.01(c) or 6.01(e) (to the extent the
Guarantee relates to Indebtedness permitted under Section 6.01(c)) and any Liens
permitted to secure any extension, renewal, replacement or refinancing of such
Indebtedness permitted by Section 6.01(m);

(e) Liens created by the Financing Documents in favor of the Administrative
Agent and the Lenders;

(f) Liens securing obligations with respect to letters of credit permitted under
Section 6.01(e), provided that such Liens shall not apply to any property other
than the goods financed or paid for with the proceeds of such letters of credit
and documents of title in respect thereof;

(g) Liens securing Indebtedness permitted by Section 6.01(j) or any Guarantees
of such Indebtedness permitted under Section 6.01(e), and replacement Liens on
such property or assets securing any extension, renewal, replacement or
refinancing of such Indebtedness or any Guarantees thereof permitted by
Section 6.01(m);

(h) licenses, leases or subleases permitted hereunder granted to others not
interfering in any material respect in the business of the Borrowers or any of
their Subsidiaries;

(i) written or electronic records maintained by the Borrowers or their
Subsidiaries in their own names or in the name of a third party, which record
natural uranium, enriched uranium, separative work units and/or other nuclear
material or components held by or for the Borrowers or their Subsidiaries that
are owned by the named account holders;

(j) Liens on equipment and machinery (and the products and proceeds thereof)
securing Indebtedness permitted under Section 6.01(l) or any renewal,
replacement or refinancing thereof permitted by Section 6.01(m); and

(k) Liens securing Indebtedness permitted under Section 6.01(f) on assets of the
type customarily securing such Indebtedness.

Notwithstanding anything to the contrary set forth herein, the Borrowers will
not, and will not permit any Subsidiary to, create, incur, assume or permit to
exist any Lien in favor of any Person (other than the Administrative Agent) on
(i) any intellectual property of the Borrowers and their Subsidiaries (other
than Liens permitted under Sections 6.02(a), 6.02(b), 6.02(c), 6.02(d) and
6.02(h)), or (ii) the Equity Interests of Enrichment unless in the case of
clause (i) or (ii) the Administrative Agent is concurrently granted a Lien on
such collateral on a first priority basis.

SECTION 6.03 Fundamental Changes.

(a) The Borrowers will not, and will not permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with a Borrower or any Subsidiary, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) any
assets of a Borrower or any Subsidiary, or the Equity Interests in any
Subsidiary (in each case, whether now owned or hereafter acquired), or liquidate
or dissolve.

(b) The Borrowers will not, and will not permit any of their Subsidiaries (i) to
engage to any material extent in any business other than businesses of the type
conducted by the Borrowers and their Subsidiaries on the date hereof and
businesses reasonably related thereto, or (ii) to change its fiscal year to
something other than a March 31, September 30 or December 31 year end.

(c) Notwithstanding the foregoing, the Borrowers and their Subsidiaries may:

(i) purchase and sell, transfer, lease or otherwise dispose of inventory and
equipment in the ordinary course;

(ii) sell worn out, obsolete, scrap or surplus assets not to exceed $1,000,000
in the aggregate in any fiscal year;

(iii) make Capital Expenditures subject to Section 6.11;

(iv) liquidate Permitted Investments;

(v) make Investments and Guarantees permitted by Section 6.04;

(vi) dispose of assets resulting from a Casualty Event, subject to the
provisions of Section 2.09;

(vii) merge or consolidate any Subsidiary (other than Enrichment) into Holdings,
Enrichment or any other wholly-owned Subsidiary (except that no Subsidiary which
is not a Foreign Subsidiary shall be merged or consolidated into a Foreign
Subsidiary);

(viii) merge or consolidate Holdings or any Subsidiary with any third party
Person to the extent permitted by Section 6.04; provided that (w) Holdings or a
wholly-owned Subsidiary is the surviving entity, (x) no Change in Control
results there from, (y) no Default then exists or would result therefrom and
(z) the Borrowers and their Subsidiaries execute such amendments to the
Financing Documents as the Administrative Agent may determine in its Permitted
Discretion are necessary to enable such surviving corporation to become a
Guarantor hereunder (to the extent not already a Credit Party) and to cause the
Administrative Agent to obtain a first priority Lien (subject only to Liens
permitted by Section 6.02) on the assets of the surviving corporation as
contemplated by the Financing Documents (to the extent not already in effect);

(ix) transfer or dispose of assets to any Borrower or to a wholly-owned Material
Subsidiary (provided that no Subsidiary which is not a Foreign Subsidiary shall
transfer or dispose of its assets to a Foreign Subsidiary, except as provided in
clause (xiii) below), or dissolve or liquidate any Subsidiary (other than
Enrichment) provided that the Borrowers or any Material Subsidiary (other than a
Foreign Subsidiary) succeeds to all material assets of the dissolved or
liquidated Subsidiary and the Administrative Agent maintains its Liens on all
such material assets (with the priority existing immediately prior to such
liquidation) as contemplated by the Financing Documents;

(x) transfer or dispose of assets (including Equity Interests of any Subsidiary
other than (A) Enrichment or (B) any Material Subsidiary formed in connection
with the American Centrifuge project) for which the Net Proceeds, when added to
the aggregate Net Proceeds of all dispositions made during that fiscal year,
does not exceed an amount equal to 2.5% of the book value of consolidated total
assets of Holdings and its Subsidiaries as of the last day of the immediately
preceding fiscal year and which does not result in a Material Adverse Effect;

(xi) make dispositions or transfers listed on Schedule 6.03;

(xii) grant licenses with respect to their intellectual property rights subject
to Section 6.02(h); and

(xiii) transfer or dispose of assets to any wholly-owned Material Subsidiary
that is a Foreign Subsidiary, provided that (x) the aggregate amount of all
transfers or dispositions of assets to Foreign Subsidiaries shall not exceed
$25,000,000 in any fiscal year and (y) if Availability shall be less than
$75,000,000, the aggregate amount of all transfers or dispositions of assets to
Foreign Subsidiaries during the period when Availability is less than
$75,000,000, shall not exceed $10,000,000.

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrowers will not, and will not permit any of their Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person) any capital
stock, evidences of indebtedness or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, make or permit to
exist any loans or advances to, Guarantee any obligations of, or make or permit
to exist any investment or any other interest in, any other Person, or purchase
or otherwise acquire (in one transaction or a series of transactions) any assets
of any other Person constituting a business unit (collectively, “Investments”),
except:

(a) Permitted Investments and Investments that were Permitted Investments when
made;

(b) Investments outstanding on the Effective Date and, in the case of any such
Investment in an amount exceeding $100,000, identified in Schedule 6.04, and any
renewals, amendments and replacements thereof that do not increase the amount
thereof;

(c) Guarantees by any Credit Party of Indebtedness or other obligations of any
other Credit Party permitted under Section 6.01 (subject in the case of
Indebtedness permitted under Section 6.01(i) to the limitations on Guarantees
described therein);

(d) indemnities made and surety bonds issued in the ordinary course of business
or in connection with an acquisition permitted by this Agreement;

(e) indemnities made in the Financing Documents;

(f) Guarantees made in the ordinary course of business; provided that such
Guarantees are not of Indebtedness for borrowed money except to the extent such
Indebtedness is permitted pursuant to Section 6.01;

(g) advances, loans, extensions of credit or capital contributions by any Credit
Party to any other Credit Party and purchases by any Credit Party of Equity
Interests in any other Credit Party;

(h) advances, loans or extensions of credit by any Credit Party or any other
Subsidiary to officers, directors, employees and agents of such Credit Party or
such Subsidiary (i) in the ordinary course of business for travel, entertainment
or relocation expenses not to exceed $500,000 in the aggregate for all Credit
Parties and Subsidiaries at any one time outstanding and (ii) relating to
indemnification or reimbursement of such officers, directors, employees and
agents in respect of liabilities relating to their service in such capacities;

(i) Investments received in connection with the bankruptcy or reorganization of
suppliers and customers and in settlement of delinquent obligations of, and
other disputes with, customers and suppliers arising in the ordinary course of
business;

(j) accounts, chattel paper and notes receivable arising from the sale or lease
of goods or the performance of services in the ordinary course of business and
any Investments received in satisfaction or partial satisfaction thereof;

(k) Capital Expenditures and Liens not prohibited by this Agreement;

(l) Investments consisting of the acquisition of controlling Equity Interests
in, or all or substantially all of the assets or a material division or line of
business of (each, an “Acquisition”) of, a Person in a business permitted under
Section 6.03(b) and which meet the following criteria:

(i) each such Acquisition shall have been approved by the board of directors
(and, if required under applicable law, the equity holders) of the entity to be
acquired if such approval is required:

(ii) no Default shall have occurred and be continuing under the Financing
Documents immediately prior to and after giving effect to the proposed
Acquisition;

(iii) in connection with each such Acquisition, the Borrowers shall submit to
the Administrative Agent, at least seven (7) Business Days prior to the closing
of such Acquisition, a certificate of the Financial Officer which shall include
a representation and warranty as to compliance with the requirements of this
Section 6.04(l) and reasonably detailed calculations demonstrating compliance
with the Availability requirements set forth in this Section 6.04(l);

(iv) if, at the time of the proposed Acquisition, Availability shall be less
than $75,000,000, the total consideration paid by the Borrowers and their
Subsidiaries for such Acquisition, together with the total consideration paid by
the Borrowers and their Subsidiaries for other Acquisitions made during the
period when Availability is less than $75,000,000 shall not exceed $10,000,000;

(v) the total consideration paid by Holdings and its Subsidiaries for all
Acquisitions of Equity Interests or assets of Foreign Persons (including,
without limitation, the aggregate amount of all Investments in Foreign
Subsidiaries) shall not exceed $10,000,000 during the Availability Period;

(vi) if such Acquisition is structured as a merger involving a Borrower or any
Subsidiary and a Person that is not a Subsidiary, such Borrower or such
Subsidiary will be the surviving corporation; and

(vii) if, as a result of such Investment, a new Material Subsidiary is formed or
acquired, the Credit Parties shall comply with the provisions of Section 5.11;

(m) Investments consisting of advances to the vendor under the Russian Contract
in accordance with such contract and other advances in the ordinary course of
business to vendors against purchases of inventory or equipment which the
Borrowers or any of their Subsidiaries is obligated to purchase in the future;

(n) Investments in newly formed Subsidiaries and additional Investments in
existing Subsidiaries that are not Credit Parties; provided that (i) if such
Investment is made in connection with an Acquisition, such Acquisition shall
comply with the provisions of clause (l) of this Section 6.04, (ii) if any newly
formed or existing Subsidiary becomes a Material Subsidiary as a result of such
Investment, the Credit Parties shall comply with Section 5.11, and (iii) if, at
the time any Investment pursuant to this subparagraph (n) is made, Availability
shall be less than $75,000,000, the aggregate amount of such Investment together
with the aggregate amount of all other Investments made pursuant to this
subparagraph (n) when Availability is less than $75,000,000, shall not exceed
$10,000,000; and

(o) other Investments consisting of loans or advances to third parties, joint
ventures or acquisitions of non-controlling Equity Interests in third parties,
provided that if, at the time any Investment pursuant to this clause (o) is
made, Availability shall be less than $75,000,000, the aggregate amount of such
Investment together with the aggregate amount of all other Investments made
pursuant to this clause (o) when Availability is less than $75,000,000, shall
not exceed $10,000,000.

As used in Section 6.04(l) above, the term “total consideration” shall include
all cash, property or assumed Indebtedness payable on or immediately after
consummation of an Acquisition but shall not include Equity Interests of
Holdings issued to the sellers in connection with any such Acquisition.

SECTION 6.05 Prepayment or Modification of Indebtedness; Modification of
Operating Documents.

(a) The Borrowers will not, and will not permit any of their Subsidiaries to,
directly or indirectly prepay, redeem, purchase or retire any Indebtedness if,
at the time of such prepayment, redemption, purchase or retirement and after
giving pro forma effect thereto, Availability shall be less than $75,000,000 or
a Default or Event of Default shall have occurred and be continuing, except
(i) prepayments or redemptions of the Loans hereunder, (ii) refinancings,
refundings or replacements of Indebtedness permitted by Section 6.01(m), and
(iii) as otherwise expressly permitted under Section 6.06; and provided that
nothing herein shall prohibit the Borrowers from making regularly scheduled
payments of principal, interest and fees (or any mandatory prepayment in respect
of any Casualty Event or asset sale permitted under this Agreement) in respect
of any Indebtedness permitted under Section 6.01.

(b) The Borrowers will not, and will not permit any of their Subsidiaries to,
modify, amend or alter their operating agreements, certificates or articles of
incorporation or other constitutive documents in a manner which would reasonably
be expected to have a Material Adverse Effect or would otherwise be materially
disadvantageous to the Lenders.

SECTION 6.06 Restricted Payments. The Borrowers will not, and will not permit
any of their Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payments, except (a) any Subsidiary may pay
dividends or distributions to any Credit Party and any Subsidiary which is not a
Credit Party may pay dividends or distributions to any wholly-owned Subsidiary;
(b) the Credit Parties may prepay, redeem, purchase, retire, refinance, refund
or replace Indebtedness to the extent not restricted by Section 6.05; and
(c) Holdings may declare and pay dividends or distributions to the holders of
Equity Interests in Holdings, provided that (i) the aggregate amount of
dividends paid in cash with respect to Holdings’ common stock shall not exceed
$50,000,000 in any fiscal year and (ii) as of the date of declaration and after
giving pro forma effect to each such Restricted Payment made by Holdings under
this clause (c), no Default or Event of Default shall have occurred and be
continuing and Availability shall equal or exceed $75,000,000. Notwithstanding
anything to the contrary set forth herein, in no event shall any payment or
distribution by Holdings or any Subsidiary of amounts up to $7,500,000 in the
aggregate which are held in escrow with respect to the deferred purchase price
owing in connection with Holdings’ acquisition of NAC Holding and/or NAC
International be deemed a Restricted Payment or be otherwise subject to any
restrictions under this Agreement.

SECTION 6.07 Transactions with Affiliates. The Borrowers will not, and will not
permit any of their Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrowers or their Subsidiaries than
could be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Credit Parties and transactions between
any Credit Party and any wholly-owned Subsidiary that is not a Credit Party, in
each case to the extent such transactions are not otherwise prohibited under
this Agreement or the other Financing Documents, (c) any Restricted Payment
permitted by Section 6.06, (d) loans and advances to officers, directors,
employees and agents permitted under Section 6.04(h), (e) fees and compensation
paid to, and customary indemnity and reimbursement provided on behalf of,
officers, directors, employees and agents of the Borrowers or any of their
Subsidiaries, and (f) employment agreements entered into by the Borrowers or any
of their Subsidiaries in the ordinary course of business.

SECTION 6.08 Restrictive Agreements. The Borrowers will not, and will not permit
any of their Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Borrowers or any of their
Subsidiaries to create, incur or permit to exist Liens on the Collateral in
favor of the Administrative Agent pursuant to the Financing Documents (or Liens
on the Collateral in favor of any other agent or group of lenders that replaces
or refinances the Loans and other obligations of the Borrowers to the Lenders
and the Administrative Agent hereunder), or (b) the ability of any Subsidiary to
pay dividends or other distributions with respect to any shares of its capital
stock or to make or repay loans or advances to the Borrowers or any other
Subsidiary or to Guarantee Indebtedness of the Borrowers or any other
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by this Agreement, (ii) the foregoing shall not
apply to restrictions and conditions existing on the date hereof identified on
Schedule 6.08 (but shall apply to any amendment or modification expanding the
scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary or any asset pending such sale, provided such
restrictions and conditions apply only to the Subsidiary or asset that is to be
sold and such sale is permitted hereunder, (iv) clause (a) of the foregoing
shall not apply to restrictions or conditions imposed by any agreement relating
to Liens permitted by this Agreement (other than second lien Indebtedness
incurred under Section 6.01(j)) if such restrictions or conditions apply only to
the specific property or assets subject to such permitted Lien, or the proceeds
thereof, and (v) clause (a) of the foregoing shall not apply to customary
provisions in leases, licenses and other contracts restricting the assignment
thereof.

SECTION 6.09 Minimum Availability. The Borrowers shall not permit Availability
at any time to be less than $35,000,000.

SECTION 6.10 Fixed Charge Coverage. If, at any time, Collateral Availability
shall fall below $75,000,000 for seven (7) consecutive Business Days, then
during the period from the seventh (7th) consecutive Business Day that
Collateral Availability fell below $75,000,000 and continuing until the
ninetieth (90th) consecutive day on which Collateral Availability exceeds
$75,000,000 (the “Fixed Charge Applicable Period”), the Borrowers shall not
permit the Fixed Charge Coverage Ratio as of the end of each month during the
Fixed Charge Applicable Period to be less than 1.00:1.00 for the period of
twelve (12) consecutive months most recently ended.

SECTION 6.11 Non-Financed Capital Expenditures. If, at any time, Available
Liquidity shall fall below $125,000,000 for seven (7) consecutive Business Days,
then during the period from the seventh (7th) consecutive Business Day that
Available Liquidity fell below $125,000,000 and continuing until the ninetieth
(90th) consecutive day on which Available Liquidity exceeds $125,000,000 (the
“Non-Financed Capital Expenditure Applicable Period”), the Credit Parties shall
not make any Non-Financed Capital Expenditures if, after giving effect thereto,
the aggregate amount of Non-Financed Capital Expenditures made during the
Non-Financed Capital Expenditure Applicable Period would exceed the remainder
(not less than zero) of (a) $50,000,000 minus (b) the aggregate amount paid or
required to be paid by Holdings and its Subsidiaries in cash during the
Non-Financed Capital Expenditure Applicable Period in respect of regularly
scheduled principal payments of Funded Debt (other than the Loans).

ARTICLE VII.

Events of Default

SECTION 7.01 Events of Default and Remedies. If any of the following events
(“Events of Default”) shall occur:

(a) the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

(b) the Borrowers shall fail to pay any interest on any Loan, the Revolving
Credit Commitment Fee or any other fee or any other amount (other than an amount
referred to in clause (a) of this Article) payable under this Agreement or any
other Financing Document, within three (3) days after the same shall become due
and payable (other than when caused by an administrative error on the part of
the Administrative Agent, but such amount shall be payable immediately upon
correction of any such error), whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(c) any representation or warranty made or deemed made by any Credit Party in
the Financing Documents, or in any report, certificate, financial statement or
other document furnished pursuant to the Financing Documents, shall prove to
have been incorrect in any material respect (or, if such representation or
warranty is by its terms qualified by concepts of materiality, in any respect)
as of the date when made or deemed made;

(d) the Borrowers shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.01, 5.02 (with respect to insurance), 5.04
(with respect to audits and appraisals), 5.05, 5.08, 5.09 (with respect to
Borrowers’ existence), 5.10(c) or 5.12 or in Article VI;

(e) any Credit Party shall fail to observe or perform any covenant, condition or
agreement of such Credit Party contained in this Agreement (other than those
specified in clause (a), (b) or (d) of this Article) or any other Financing
Document, and such failure shall continue unremedied for a period of thirty
(30) days;

(f) default shall be made with respect to any Material Indebtedness of any
Credit Party if the effect of any such default shall be to accelerate, or to
permit (with or without the giving of notice, the lapse of time or both) the
holder or obligee of such Indebtedness (or any trustee on behalf of such holder
or obligee) at its option to accelerate the maturity of such Indebtedness;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Credit Party or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Credit
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered;

(h) any Credit Party shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(g) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Credit Party or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(i) any Credit Party shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

(j) one or more judgments for the payment of money in an aggregate amount in
excess of $5,000,000 (not covered by insurance where the carrier has accepted
responsibility) shall be rendered against any Credit Party or any combination
thereof and the same shall remain undischarged for a period of thirty
(30) consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any material assets of any Credit Party to enforce any such judgment;

(k) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
would reasonably be expected to result in a Material Adverse Effect;

(l) a Change in Control shall occur;

(m) any of the Financing Documents shall for any reason cease to be, or shall be
asserted by any Person obligated thereunder not to be, a legal, valid and
binding obligation of such Person, including the improper filing by such Person
of an amendment or termination statement relating to a filed financing statement
describing the Collateral, or any Lien on any material portion of the Collateral
purported to be created by any of such Financing Documents shall for any reason
cease to be, or be asserted by any Person granting any such Lien not to be a
valid, first priority perfected Lien (except to the extent otherwise permitted
under any of the Financing Documents);

(n) any material damage to, or loss, theft or destruction of, any material
Collateral, whether or not insured, or any strike, lockout, labor dispute,
embargo, condemnation, act of God or public enemy, or other casualty continuing
for more than thirty (30) consecutive days beyond the coverage of any applicable
business interruption insurance, if in the case of any of the foregoing, any
such event or circumstance would reasonably be expected to have a Material
Adverse Effect; or

(o) default under or failure by the Borrowers (or any Material Subsidiary formed
in connection with the American Centrifuge project) to comply with any term or
provision of the Lease Agreement dated July 1, 1993 between the DOE and
Enrichment (as the same may from time to time be amended, modified, supplemented
or restated in accordance with its terms), the DOE Agreement or any other
material contract or agreement with the DOE or the Russian Contract, or any
exercise by the DOE of its rights or remedies under the DOE Agreement, which, in
each case, would reasonably be expected to result in a Material Adverse Effect;

then, and in every such event (other than an event with respect to any Credit
Party described in clause (g) or (h) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrowers,
take any one or more of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, (ii) declare the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers, (iii) require that the Borrowers deposit cash collateral in an
amount equal to 105% of the L/C Exposure or (iv) exercise any other rights or
remedies available under the Financing Documents or applicable law; and in case
of any event with respect to the Credit Parties described in clause (g) or
(h) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrowers accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers.

SECTION 7.02 Performance by the Administrative Agent. If, upon the occurrence
and during the continuance of any Event of Default and upon not less than seven
(7) days prior written notice by the Administrative Agent to the Borrowers, any
Credit Party shall fail to perform any covenant or agreement in accordance with
the terms of the Financing Documents, the Administrative Agent may, at the
direction of Required Lenders, perform or attempt to perform such covenant or
agreement on behalf of the applicable Credit Party. In such event, the Borrowers
shall, at the request of the Administrative Agent, promptly pay any amount
expended by the Administrative Agent or the Lenders in connection with such
performance or attempted performance to the Administrative Agent, together with
interest thereon at the applicable default rate from and including the date of
such expenditure to but excluding the date such expenditure is paid in full.
Notwithstanding the foregoing, it is expressly agreed that neither the
Administrative Agent nor any Lender shall have any liability or responsibility
for the performance of any obligation of any Credit Party under any Financing
Document. The Administrative Agent may be obligated to pay certain amounts to
the financial institutions party to the cash management and control agreements
executed pursuant hereto from time to time, including without limitations, fees
owed to such financial institutions arising from their lock box and other
deposit account services and amounts sufficient to reimburse such financial
institutions for the amount of any item deposited in the related account which
is returned unpaid. In the event either the Administrative Agent is required to
pay any such amounts, the Administrative Agent shall notify the Borrowers and
Borrowers shall promptly pay any amount so expended by the Administrative Agent
to the Administrative Agent together with interest at the applicable default
rate from and including the date of such expenditure to but excluding the date
that such expenditure is paid in full. Amounts due and unpaid under this
Section 7.02 may be funded as Swingline Loans or Revolving Loans subject to the
applicable terms and conditions of this Agreement.

ARTICLE VIII.

The Administrative Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent both as administrative agent and collateral
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof and the other Financing Documents, together with such actions and
powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder and under the other
Financing Documents shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Borrowers or
their Subsidiaries or other Affiliates thereof as if it were not the
Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein or in the other Financing Documents. Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
thereby that the Administrative Agent is required to exercise in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02), and (c) except
as expressly set forth herein, the Administrative Agent shall not have any duty
to disclose, and shall not be liable for any failure to disclose, any
information relating to the Borrowers or any of their Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Borrowers or
a Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

With respect to the release of Collateral, the Lenders hereby irrevocably
authorize the Administrative Agent, at its option and in its discretion, to
release any Lien granted to or held by the Administrative Agent upon any
property covered by this Agreement or the other Financing Documents (i) upon
termination or expiration of the Commitments, the payment and satisfaction of
all obligations arising with respect to the Loans, all fees and expenses, the
expiration or termination of all the Letters of Credit and the reimbursement of
all LC Disbursements; or (ii) constituting property being sold or disposed of in
compliance with the provisions of the Financing Documents (and the
Administrative Agent may rely in good faith conclusively on any certificate
stating that the property is being sold or disposed of in compliance with the
provisions of the Financing Documents, without further inquiry); provided,
however, that (x) the Administrative Agent shall not be required to execute any
release on terms which, in the Administrative Agent’s opinion, would expose the
Administrative Agent to liability or create any obligation or entail any
consequence other than the release of such Liens without recourse or warranty,
and (y) such release shall not in any manner discharge, affect or impair any
Liens upon all interests retained, all of which shall continue to constitute
part of the property covered by the Financing Documents.

With respect to perfecting security interests in Collateral which, in accordance
with Article 9 of the Uniform Commercial Code or any comparable provision of any
Lien perfection statute in any applicable jurisdiction, can be perfected only by
possession, each Lender hereby appoints each other Lender its agent for the
purpose of perfecting such interest. Should any Lender (other than the
Administrative Agent) obtain possession of any such Collateral, such Lender
shall notify the Administrative Agent, and, promptly upon the Administrative
Agent’s request, shall deliver such Collateral to the Administrative Agent or in
accordance with the Administrative Agent’s instructions. Each Lender agrees that
it will not have any right individually to enforce or seek to enforce this
Agreement or any other Financing Document or to realize upon any Collateral for
the Loans, it being understood and agreed that such rights and remedies may be
exercised only by or with the approval of the Administrative Agent.

In the event that a petition seeking relief under Title 11 of the United States
Code or any other Federal, state or foreign bankruptcy, insolvency, liquidation
or similar law is filed by or against any Credit Party or any other Person
obligated under the Financing Document, the Administrative Agent is authorized,
to the fullest extent permitted by applicable law, to file a proof of claim on
behalf of itself and the Lenders in such proceeding for the total amount of
obligations owed by such Person. With respect to any such proof of claim which
the Administrative Agent may file, each Lender acknowledges that without
reliance on such proof of claim, such Lender shall make its own evaluation as to
whether an individual proof of claim must be filed in respect of such
obligations owed to such Lender and, if so, take the steps necessary to prepare
and timely file such individual claim.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrowers. Upon any such
resignation, the Required Lenders shall have the right, with the approval of the
Borrowers (not to be unreasonably withheld, except that no such approval shall
be required upon the occurrence and continuance of an Event of Default), to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank with such an office. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrowers to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder. Each Lender acknowledges the
potential conflict of interest of each other Lender as a result of Lenders
holding disproportionate interests in the Loans, and expressly consents to and
waives any claim based upon such conflict of interest.

The parties hereto agree that the titles Joint Book Manager, Syndication Agent
and Documentation Agent are honorary and confer no duties upon such agents
except as a Lender hereunder, provided that the Joint Book Managers, Syndication
Agent and Documentation Agent shall be entitled to the rights and benefits
specifically provided for herein.

ARTICLE IX.

Miscellaneous

SECTION 9.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile transmission, as follows:

(i) if to the Borrowers or to any other Credit Party, to USEC Inc. at 6903
Rockledge Drive, Bethesda, Maryland 20817, Attention: Treasurer (Fax No.
301-564-3237) with copies for informational purposes only to Todd R. Triller,
Esq., O’Melveny & Myers LLP, 7 Times Square, New York, New York 10036-6537 (Fax
No. 212-326-2061);

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., One Chase
Square, T-25, Rochester, NY 14643, Attention of James Barbato, Account Officer
(Fax No. 585-258-7440) with copies for information purposes only to David L.
Ruediger, Esq., Palmer & Dodge LLP, 111 Huntington Avenue, Boston, Massachusetts
02199 (Fax No. 617-227-4420); and

(iii) if to any other Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by (i) the means set forth in Section 9.01(a) above, (ii) e-mail
and Intralinks or other nationally recognized internet or intranet websites and
(iii) such other means of electronic communications as may be approved by the
Administrative Agent and the Lenders. All such notices and other communications
(x) sent to an e-mail address shall be deemed received upon the sender’s receipt
of an acknowledgement from the intended recipient (such as by the “return
receipt requested” function, as available, return e-mail or other written
acknowledgement), provided that if not given during the normal business hours of
the recipient, such notice or communication shall be deemed to have been given
at the opening of business on the next Business Day for the recipient, and (y)
posted to Intralinks or another nationally recognized Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (x) of
notification that such notice or communication is available and identifying the
website address. The Administrative Agent or the Borrowers may, in their
discretion, agree to accept notices and other communications to each of them
hereunder by electronic communications other than those set forth in clauses
(i) through (iii) above pursuant to procedures approved by each such party;
provided that approval of such procedures may be limited to particular notices
or communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 9.02 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by the Borrowers there from shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders or by the Borrowers and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender or increase the aggregate amount of the
Commitments without the written consent of each Lender, (ii) reduce the
principal amount of any Loan, Note or LC Disbursement or reduce the rate of
interest thereon (other than the determination not to charge an increased rate
of interest after an Event of Default), or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby,
(iii) postpone the Maturity Date or the scheduled date of payment of the
principal amount of any Loan (other than pursuant to Section 2.09(b) hereof) or
LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment or postpone the scheduled
date of expiration of any Commitment, without the written consent of each Lender
directly affected thereby, (iv) change Sections 2.16(b) or 2.16(c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender directly affected thereby, (v) increase any
percentage or amount contained in the definition of Borrowing Base, increase the
maximum permitted LC Exposure, increase the maximum amount of Overadvance Loans
that may be outstanding at any time or the maximum duration of any Overadvance
Loan or release all or a material portion of the Collateral, without the written
consent of each Lender, or (vi) change any of the provisions of this Section or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender; provided, further, that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Swingline Lender or the Issuing Bank hereunder without
the prior written consent of the Administrative Agent, Swingline Lender or the
Issuing Bank, as the case may be.

SECTION 9.03 Expenses; Indemnity; Damage Waiver.

(a) The Borrowers shall pay (i) all reasonable out-of-pocket expenses incurred
by the Administrative Agent, the Syndication Agent, the Documentation Agent and
their respective Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent, the Syndication Agent and
the Documentation Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation of this Agreement or any
amendments, modifications or waivers requested by the Borrowers of the
provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) during the continuance of a Default, all out-of-pocket expenses incurred
by the Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) The Borrowers shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds there from (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrowers or any of their Subsidiaries, or any Environmental Liability related
in any way to the Borrowers or any of their Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claim, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.

(c) To the extent that the Borrowers fail to pay any amount required to be paid
by it to the Administrative Agent or the Issuing Bank under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to the Administrative
Agent or the Issuing Bank, as the case may be, such Lender’s Applicable
Percentage of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent or the Issuing
Bank in its capacity as such.

(d) To the extent permitted by applicable law, the Borrowers shall not assert,
and hereby waive, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor and may be funded as Swingline Loans or Revolving Loans in
accordance with the applicable terms and conditions of this Agreement.

SECTION 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrowers may not assign or otherwise
transfer any of their rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the
Borrowers without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including an Affiliate
of the Issuing Bank that issues any Letter of Credit) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Bank and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of the Administrative Agent
and the Borrowers (unless an Event of Default has occurred and is continuing),
provided that no consent of the Borrowers shall be required for an assignment to
an assignee that is a Lender (or a fund that is an Eligible Assignee and that is
managed by a Lender or an Affiliate of a Lender or an entity or an Affiliate of
an entity that administers or manages a Lender (an “Affiliated Fund”))
immediately prior to giving effect to such assignment.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Affiliated Fund, or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless the
Administrative Agent otherwise consents;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.13, 2.14, 2.15 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Bank and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section, any
Note or Notes subject to such assignment and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph. Upon notice to the Borrowers, at the Borrowers’ expense, the
Borrowers shall execute and deliver to the Administrative Agent in exchange for
such surrendered Notes, new Notes to the order of the assignee in an amount
equal to the portion of the Commitments assumed by it pursuant to such
Assignment and Assumption and, if the assigning Lender has retained any
Commitment hereunder, new Notes to the order of the assigning Lender in an
amount equal to the Commitment retained by it hereunder.

(c) (i) Any Lender may, without the consent of the Borrowers, the Administrative
Agent or the Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrowers, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrowers agree, to the fullest extent permitted under
applicable law, that each Participant shall be entitled to the benefits of
Sections 2.13, 2.14 and 2.15 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.16(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.13 or 2.15 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.15 unless the
Borrowers are notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with
Section 2.15(e) as though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement and the Notes issued to such
Lender to secure obligations of such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Bank, and this Section shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Borrowers herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans and the
issuance of any Letters of Credit regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, the Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.13, 2.14, 2.15, 9.03 and 9.12 and Article VIII
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any provision hereof.

SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Financing Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

SECTION 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower or its
Subsidiaries against any of and all the obligations of the Borrower or its
Subsidiaries now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

SECTION 9.09 GOVERNING LAW; Jurisdiction; Consent to Service of Process.

(a) THIS AGREEMENT, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL OBLIGATION
LAW OF THE STATE OF NEW YORK, SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICTS OF LAWS
PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION.

(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
for the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrowers or their properties in the courts of any jurisdiction.

(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality. Each of the Administrative Agent, the Issuing Bank
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’(involved in the extension of credit to the Borrowers) directors,
officers, employees and agents, including accountants, rating agencies,
portfolio management servicers, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (g) with the written consent of the Borrowers or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrowers or any Subsidiary. In addition, each of
the Administrative Agent, the Issuing Bank and the Lenders agrees that it will
not, without the prior written consent of the Borrowers, reference the Borrowers
or the Transactions in any advertisement, including any tombstones. For the
purposes of this Section, “Information” means all information received from the
Borrowers or any of their Subsidiaries relating to the Borrowers or any of their
Subsidiaries or their businesses, other than any such information that is
available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Borrowers or any of their
Subsidiaries; provided that, in the case of information received from the
Borrowers or any of their Subsidiaries after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Notwithstanding anything herein to the contrary, each
of the Administrative Agent, the Issuing Bank and the Lenders agrees that any
information relating to the Credit Parties’ Customers or their contracts with
its Customers shall not be disclosed to any Person (other than legal counsel)
without Borrowers’ express written consent.

SECTION 9.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.14 Subordination by Credit Parties. Each Borrower, individually and on
behalf of each other Credit Party, hereby agrees that all present and future
Indebtedness of any Credit Party to another Credit Party (“Intercompany
Indebtedness”) shall be subordinate and junior in right of payment and priority
to the Loans and all other obligations of the Borrowers and the other Credit
Parties to the Administrative Agent and the Lenders, and each Borrower,
individually and on behalf of each other Credit Party, agrees not to, during the
existence of a Default, make, demand, accept or receive any payment in respect
of any present or future Intercompany Indebtedness, including, without
limitation, any payment received through the exercise of any right of setoff,
counterclaim or cross claim, or any collateral therefor, unless and until such
time as the Loans and all other obligations of the Borrowers and the other
Credit Parties to the Administrative Agent and the Lenders shall have been
indefeasibly paid in full. So long as no Default shall have occurred and be
continuing and no Default shall be immediately caused thereby and such
Intercompany Indebtedness is permitted by the terms of this Agreement, the
Credit Parties may make and receive such payments in respect of any present or
future Intercompany Indebtedness as shall be customary in the ordinary course of
the Credit Parties’ business. Without in any way limiting the foregoing, in the
event of any insolvency or bankruptcy proceedings, or any receivership,
liquidation, reorganization, dissolution or other similar proceedings relative
to any Credit Party or to its businesses, properties or assets, the Lenders
shall be entitled to receive payment in full of the Loans and all other
obligations of the Borrowers and the other Credit Parties to the Administrative
Agent and the Lenders before any Credit Party shall be entitled to receive any
payment in respect of any present or future Intercompany Indebtedness.

SECTION 9.15 USA Patriot Act. Each Lender hereby notifies the Credit Parties
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), such Lender is
required to obtain, verify and record information that identifies the Credit
Parties, which information includes the name and address of each Credit Party
and other information that will allow such Lender to identify such Credit Party
in accordance with the Patriot Act.

SECTION 9.16 Qualifications Regarding Credit Party Disclosures. Notwithstanding
anything to the contrary set forth herein, in no event shall any Credit Party be
required to provide in any exhibit or schedule hereto, or in response to any
disclosure required hereunder or any under Financing Document (including any
annex, exhibit or schedule thereto), any information that is “classified” for
reasons of national security or foreign policy under applicable laws, and each
of the Credit Parties’ representations and warranties hereunder and thereunder
and the annexes, exhibits and schedules hereto and thereto are so qualified.

SECTION 9.17 Restatement. As of the date hereof, the terms conditions,
agreements, covenants, representations and warranties set forth in the Existing
Credit Agreement are hereby amended, restated, replaced and superseded in their
entirety by this Agreement, provided that nothing herein shall impair or
adversely affect the continuation of the liability and obligations of the Credit
Parties under the Existing Credit Agreement as amended hereby and nothing herein
shall be construed to constitute payment of, or impair, limit, cancel or
extinguish, or constitute a novation in respect of, the Indebtedness and other
obligations and liabilities of the Credit Parties evidenced by or arising under
the Existing Credit Agreement or the other Existing Financing Documents as
amended hereby, and the liens and security interests in favor of the
Administrative Agent securing such Indebtedness and other obligations and
liabilities, which shall not in any manner be impaired, limited, terminated,
waived or released, except as expressly provided herein or in the other
Financing Documents. Notwithstanding the foregoing, each party hereto
acknowledges and agrees that non-compliance with any provision of the Existing
Credit Agreement or the other Existing Financing Documents, if any, prior to the
Effective Date is hereby waived.

3

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

BORROWERS:

USEC INC.

By:/s/Ellen C. Wolf
Name: Ellen C. Wolf
Title: Senior Vice President and
Chief Financial Officer

UNITED STATES ENRICHMENT CORPORATION

By:/s/ Ellen C. Wolf
Name: Ellen C. Wolf
Title: Senior Vice President and
Chief Financial Officer

ADMINISTRATIVE AGENT:

JPMORGAN CHASE BANK, N.A., as
Administrative and Collateral Agent

By:/s/ James M. Barbato
Name: James M. Barbato
Title: Vice President

LENDERS:

JPMORGAN CHASE BANK, N.A.

By:/s/ James M. Barbato
Name: James M. Barbato
Title: Vice President

MERRILL LYNCH CAPITAL, a division of
MERRILL LYNCH BUSINESS FINANCIAL SERVICES
INC., as Co-Syndication Agent and a Lender

By:/s/ Mark Gertzof
Name: Mark Gertzof
Title: Director, Team Leader

GOLDMAN SACHS CREDIT PARTNERS L.P., as
Co-Syndication Agent and a Lender

By:/s/ Walter Jackson
Name: Walter Jackson
Title: Authorized Signature

GMAC COMMERCIAL FINANCE LLC, as
Co-Documentation Agent and a Lender

By:/s/ Thomas Maiale
Name: Thomas Maiale
Title: Directors

WACHOVIA BANK, NATIONAL ASSOCIATION, as
Co-Documentation Agent and a Lender

By:/s/ Jason Searle
Name: Jason Searle
Title: Associate

NEWCOURT CAPITAL USA, INC.

By:/s/ Robert W. Sexton
Name: Robert W. Sexton
Title: Senior Vice President

SIEMENS FINANCIAL SERVICES, INC.

By:/s/ Frank Amodio
Name: Frank Amodio
Title: VP-Credit

SOVEREIGN BANK

By:/s/ Steven Fahringer
Name: Steven Fahringer
Title: Assistant Vice President

N.M. ROTHSCHILD & SONS LIMITED

By:/s/ D. R. Lewis
Name: D.R. Lewis
Title: Director

N.M. ROTHSCHILD & SONS LIMITED
By:/s/ James Spencer-Jones
Name: James Spencer-Jones
Title: Director

WELLS FARGO FOOTHILL, LLC

By:/s/ Dennis King
Name: Dennis King
Title: Vice President

WESTERNBANK PUERTO RICO

By:/s/ Miguel A. Vázquez
Name: Miguel A. Vázquez
Title: President, Business Credit Division

CO-AGENT:

CIT Capital Securities, LLC

By:/s/ Robert W. Sexton
Name: Robert W. Sexton
Title: Senior Vice President

4